             Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 1 of 57




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                              ENTERED
                                                                                                                  08/28/2020
                                                              §
    In re:                                                    §    Chapter 11
                                                              §
    ROSEHILL RESOURCES INC., et al.,                          §    Case No. 20-33695 (DRJ)
                                                              §
                             Debtors.1                        §    (Jointly Administered)
                                                              §    Re: Docket No. 13, 70

     FINAL ORDER UNDER SECTIONS 105(a), 361, 362, 363, 364, 503, AND 507 OF THE
    BANKRUPTCY CODE, BANKRUPTCY RULES 4001, 6003, 6004 AND 9014, AND THE
       COMPLEX CASE RULES, (I) AUTHORIZING THE DEBTORS TO (A) OBTAIN
                  POSTPETITION FINANCING AND (B) UTILIZE
         CASH COLLATERAL, (II) GRANTING ADEQUATE PROTECTION TO
     PREPETITION SECURED PARTIES, (III) MODIFYING THE AUTOMATIC STAY,
                    AND (IV) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-referenced debtors, as debtors in possession

(collectively, the “Debtors”) in the above-captioned cases (the “Cases”), pursuant to sections 105,

361, 362, 363, 364, 503 and 507 of title 11 of the United States Code, 11 U.S.C. §§101- 1532 (the

“Bankruptcy Code”), Rules 2002, 4001, 6003, 6004, and 9014 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and Rules 1075-1, 4002-1, and 9013-1 of the Local Rules

of Bankruptcy Practice and Procedure for the Southern District of Texas (the “Bankruptcy Local

Rules”), and the Procedures for Complex Chapter 11 Cases in the Southern District of Texas (the

“Complex Case Rules”), seeking, among other things:

                     (a)   authorization for the Debtors, pursuant to sections 105, 361, 362, 363, 364,
                     503 and 507 of the Bankruptcy Code, to (i) use cash collateral, as such term is
                     defined in section 363(a) of the Bankruptcy Code (“Cash Collateral”), and all other
                     Prepetition Collateral (as defined herein), solely in accordance with the terms of
                     the interim order entered by the Court on July 27, 2020 (Docket No. 70)

1
  The Debtors, along with the last four digits of each Debtor’s tax identification number, are: Rosehill Resources Inc.
(4262), and Rosehill Operating Company, LLC (1818). The Debtors’ corporate headquarters and the mailing address
for each Debtor is 16200 Park Row, Suite 300, Houston, Texas 77084.
2
  Capitalized terms not otherwise defined herein shall have the meanings afforded to them in the Motion.


                                                          1
Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 2 of 57




      (the “Interim Order”) and this final order (this “Final Order”), (ii) use the proceeds
      of the DIP Facility (as defined herein), solely in accordance with the terms of this
      Final Order, and (iii) provide adequate protection to JPMorgan Chase Bank, N.A.,
      as Administrative Agent and as an Issuing Bank (in such capacity, the “First Lien
      Administrative Agent”) under the First Lien Credit Agreement (as defined herein),
      the other Prepetition First Lien Secured Parties (as defined herein), U.S. Bank
      National Association, as agent (in such capacity, the “Second Lien Administrative
      Agent” and, together with the First Lien Administrative Agent, the “Prepetition
      Administrative Agents”) under the Second Lien NPA (as defined herein), and the
      other Prepetition Second Lien Secured Parties (as defined herein).

      (b) authorizing Rosehill Operating Company, LLC (the “DIP Borrower” or
      “ROC”) to obtain postpetition financing on a junior secured basis, consisting of a
      new money convertible delayed-draw term loan facility (the “DIP Facility,” and
      the loans issued thereunder, the “DIP Loans”) in an aggregate principal amount of
      $17,500,000, of which (x) $8,750,000 was made available to the DIP Borrower on
      an interim basis, and (y) the full amount of which shall be made available to the
      DIP Borrower within three (3) Business Days (as defined in the DIP Credit
      Agreement “Business Day” or “Business Days”) after the entry of this Final Order,
      pursuant to the terms and conditions set forth in this Final Order and that certain
      credit agreement (as may be amended, restated, supplemented, waived, or
      otherwise modified from time to time in accordance with the terms hereof and
      thereof, the “DIP Credit Agreement”), executed by the DIP Borrower, U.S. Bank
      National Association, as the administrative agent and collateral agent for the DIP
      Facility (the “DIP Administrative Agent” and together with the First Lien
      Administrative Agent and the Second Lien Administrative Agent, the
      “Administrative Agents”), and each of the Lenders (as defined in the DIP Credit
      Agreement, the “DIP Lenders” and, together with the DIP Administrative Agent,
      the “DIP Secured Parties, together with the Prepetition First Lien Secured Parties
      and the Prepetition Second Lien Secured Parties, the “Secured Parties”), along
      with any other agreements, instruments, pledge agreements, guarantees, security
      agreements, intellectual property security agreements, control agreements, escrow
      agreements, instruments, notes, and documents executed in accordance and
      connection therewith (including any Loan Documents (as defined in the DIP
      Credit Agreement); each as amended, restated, supplemented, waived, or
      otherwise modified from time to time in accordance with the terms hereof and
      thereof, and collectively with the DIP Credit Agreement, the “DIP Loan
      Documents”));

      (c)    authorizing the DIP Borrower to incur, and for the Guarantors (as defined
      in the DIP Credit Agreement, in such capacities, the “DIP Guarantors,” and,
      together with the DIP Borrower, in such capacities, the “DIP Loan Parties”) to
      guarantee on an unconditional joint and several basis, the principal, interest, fees,
      costs, expenses, obligations (whether contingent or otherwise), and all other
      amounts (including, without limitation, all Obligations (as defined in the DIP
      Credit Agreement)), as and when due and payable under and in accordance with
      each of the DIP Loan Documents (collectively, the “DIP Obligations”);


                                        2
      Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 3 of 57




              (d) authorizing the DIP Loan Parties to execute, deliver, and perform under the
              DIP Credit Agreement and all other DIP Loan Documents, and to perform such
              other and further acts as may be necessary or desirable in connection with this
              Final Order, the DIP Loan Documents, and the transactions contemplated hereby
              and thereby;

              (e)    granting to the DIP Administrative Agent, for the benefit of the DIP Secured
              Parties, and authorizing the DIP Loan Parties to incur, the DIP Liens (as defined
              below), as applicable, in all DIP Collateral (as defined below), subject to the Carve
              Out (as defined below), which DIP Liens shall have the priority set forth herein;

              (f)    granting to the DIP Administrative Agent, for the benefit of the DIP Secured
              Parties, and authorizing the DIP Loan Parties to incur, allowed superpriority
              administrative expense claims against each of the DIP Loan Parties, on a joint and
              several basis, in respect of all DIP Obligations, in each case, in accordance with
              and subject to the Carve Out and the terms hereof, which superpriority claims are
              junior and subordinate to the Administrative Adequate Protection Claims, and the
              Hedge Claims (as defined below) but senior to any and all other claims against the
              Debtors unless otherwise provided herein;

              (g) authorization, upon entry of this Final Order, to grant adequate protection
              liens on proceeds and property recovered in respect of the claims and causes of
              action held by the DIP Loan Parties arising under chapter 5 of the Bankruptcy
              Code or any other state or federal law (collectively, the “Avoidance Actions”);

              (h) modification of the automatic stay imposed by section 362 of the
              Bankruptcy Code to the extent necessary to implement and effectuate the terms
              and provisions of this Final Order and the DIP Loan Documents;

              (i)   except to the extent of the Carve Out, and upon entry of this Final Order,
              the waiver of all rights to surcharge any Prepetition Collateral, Collateral (as
              defined herein) or DIP Collateral under sections 506(c) or 552(b) of the
              Bankruptcy Code or any other applicable principle of equity or law; and

              (j)   waiver of any applicable stay with respect to the effectiveness and
              enforceability of this Final Order (including a waiver pursuant to Bankruptcy Rule
              6004(h));

an interim hearing (the “Interim Hearing”) having been held by the Court on July 27, 2020 at

3:30 p.m. Houston time; and the Final Hearing having been held on August 28, 2020 at 11:00

a.m. Houston time (the “Final Hearing”) pursuant to Bankruptcy Rule 4001 and the Complex

Case Rules, and notice of the Motion and the relief sought therein having been given by the

Debtors as set forth in this Final Order; and the Court having considered the Budget (as defined



                                               3
      Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 4 of 57




herein) filed and served by the Debtors in accordance with the Complex Case Rules, offers of

proof, evidence adduced, and the statements of counsel at the Interim Hearing; and it appearing

to the Court that granting the relief sought in the Motion on the terms and conditions herein

contained is necessary and essential to enable the Debtors to preserve the value of the Debtors’

businesses and assets and that such relief is fair and reasonable and that entry of this Final Order

is in the best interest of the Debtors and their respective estates and creditors; and due

deliberation and good cause having been shown to grant the relief sought in the Motion,

       IT IS HEREBY FOUND AND DETERMINED THAT:

       A.     Petition Date. On July 26, 2020 (the “Petition Date”), ROC and Rosehill Resources

Inc. (“RRI”) each filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code

with the United States Bankruptcy Court for the Southern District of Texas. Each Debtor has

continued with the management and operation of its businesses and properties as a debtor in

possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. No trustee or examiner

has been appointed in these Cases. To date, the office of the U.S. Trustee (as hereinafter defined)

has not appointed an official committee of unsecured creditors in the Cases (if any, the

“Committee”).

       B.     Jurisdiction and Venue. Consideration of the Motion constitutes a “core-

proceeding” as defined in 28 U.S.C. § 157(b)(2). This Court has jurisdiction over the cases, the

Motion, and the parties and property affected hereby pursuant to 28 U.S.C. § 1334. Venue for the

Cases and the proceedings on the Motion is proper in this district pursuant to 28 U.S.C. §§ 1408

and 1409.




                                                 4
      Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 5 of 57




       C.     Credit Agreements.

               Prior to the Petition Date, the Prepetition First Lien Lenders (as defined herein)

made certain loans and advances pursuant to and in accordance with the terms and conditions of

that certain Amended and Restated Credit Agreement, dated as of March 28, 2018 (as heretofore

amended, restated, or otherwise modified from time to time, the “First Lien Credit Agreement,”

and together with all other documentation executed in connection therewith, including without

limitation, the Prepetition First Lien Security Documents (as defined herein), all other Loan

Documents (as defined in the First Lien Credit Agreement), including the Intercreditor

Agreement (as defined herein), the Secured Swap Agreements (as defined in the First Lien

Credit Agreement) and the Secured Cash Management Agreements (as defined in the First Lien

Credit Agreement), collectively, the “Prepetition First Lien Credit Documents”), among ROC,

as the borrower (in such capacity, the “Borrower”), RRI, the First Lien Administrative Agent,

the lenders from time to time party thereto (such lenders, the “Prepetition First Lien Lenders”),

and the issuer of letters of credit thereunder (the “Issuing Bank”) (the First Lien Administrative

Agent, the Prepetition First Lien Lenders, the Issuing Bank and the other Secured Parties (as

defined in the First Lien Credit Agreement), collectively, the “Prepetition First Lien Secured

Parties”).

               Prior to the Petition Date, ROC issued notes to the Prepetition Second Lien

Holders (as defined herein) pursuant to and in accordance with the terms and conditions of that

certain Note Purchase Agreement, dated as of December 8, 2017 (as heretofore amended,

restated, or otherwise modified from time to time, the “Second Lien NPA,” and together with

all other documentation executed in connection therewith, including without limitation, that

certain Security Agreement, dated as of December 8, 2017, all Mortgages (as defined in the




                                                5
      Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 6 of 57




Second Lien NPA), and all other Note Documents (as defined in the Second Lien NPA),

including the Intercreditor Agreement (as defined herein), the “Prepetition Second Lien Note

Documents” and, together with the Prepetition First Lien Credit Documents, the “Administrative

Credit Documents”), among ROC, as the issuer, RRI, the Second Lien Administrative Agent,

and the holders from time to time party thereto (such holders, the “Prepetition Second Lien

Holders”, and together with the Prepetition First Lien Lenders, the “Prepetition Lenders”) (the

Second Lien Administrative Agent, the Prepetition Second Lien Holders, and the other Secured

Parties (as defined in the Second Lien NPA), collectively, the “Prepetition Second Lien Secured

Parties”, and together with the Prepetition First Lien Secured Parties, the “Prepetition Secured

Parties”).

        D.    Debtors’ Admissions With Respect to the Prepetition First Lien Secured

Indebtedness. Subject only to the rights of parties in interest specifically set forth in paragraph

27 of this Final Order (and subject to the limitations thereon contained in such paragraph), the

Debtors admit, stipulate and agree that:

        As of the Petition Date, Rosehill, as the Borrower under the Prepetition First Lien Credit
Documents (the “Prepetition Loan Party”), was justly and lawfully indebted and liable, without
defense, counterclaim, or offset of any kind, to the Prepetition First Lien Secured Parties in the
aggregate principal amount of approximately $226,428,594, plus any accrued interest, fees, and
other amounts that may be due and payable thereunder, including amounts owing for cash
management agreements and prepetition interest rate hedges secured by or intended to be
secured by the same collateral securing the obligations thereunder (collectively, the “Prepetition
First Lien Secured Indebtedness”). The Prepetition First Lien Secured Indebtedness includes
any and all principal amounts owing or outstanding under the First Lien Credit Agreement,
interest on, fees and other costs, expenses, and charges owing in respect of, such amounts, and
any and all obligations and liabilities, contingent or otherwise, owed in respect of the letters of
credit, swap obligations, banking services and other cash management agreements, or other
obligations outstanding thereunder. The Prepetition First Lien Secured Indebtedness, including
the amounts specified in this paragraph, constitutes the legal, valid, and binding obligations of
the Prepetition Loan Party, enforceable in accordance with its terms (other than in respect of the
stay of enforcement arising under section 362 of the Bankruptcy Code), without objection,
offset, defense, or counterclaim of any kind or nature to the Prepetition First Lien Secured
Indebtedness. The Prepetition Loan Party does not have, nor shall it assert, any claim,



                                                6
      Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 7 of 57




counterclaim, setoff, or defense of any kind, nature, or description that would in any way affect
the validity, enforceability, and non-avoidability of any of the Prepetition First Lien Secured
Indebtedness. The Prepetition First Lien Secured Indebtedness and any amounts previously paid
to any Prepetition First Lien Secured Party pursuant to the terms of the Prepetition First Lien
Credit Documents, on account thereof, or with respect thereto are not subject to avoidance,
reduction, disallowance, impairment, recharacterization, or subordination pursuant to the
Bankruptcy Code or any other applicable non-bankruptcy law, except as provided in the
Prepetition First Lien Credit Documents or this Final Order.

        E.    Debtors’ Admissions With Respect to the Prepetition Second Lien Secured

Indebtedness. Subject only to the rights of all parties in interest specifically set forth in paragraph

27 of this Final Order (and subject to the limitations thereon contained in such paragraph), the

Debtors admit, stipulate and agree that:

        As of the Petition Date, ROC, as the Issuer under the Prepetition Second Lien Note
Documents (the “Prepetition Note Party”), was justly and lawfully indebted and liable, without
defense, counterclaim, or offset of any kind, to the Prepetition Second Lien Secured Parties in
the aggregate principal amount of $100,000,000.00, plus any accrued interest, fees (including
the Repayment Fee (as defined in the Second Lien NPA)), expenses, and other amounts that
may be due and payable thereunder (collectively, the “Prepetition Second Lien Secured
Indebtedness”). The Prepetition Second Lien Secured Indebtedness includes any and all
principal amounts owing or outstanding under the Second Lien NPA, interest on, fees and other
costs, expenses, and charges owing in respect of, such amounts, and any and all other obligations
outstanding thereunder. The Prepetition Second Lien Secured Indebtedness, including the
amounts specified in this paragraph, constitutes the legal, valid, and binding obligations of the
Prepetition Note Party, enforceable in accordance with its terms (other than in respect of the stay
of enforcement arising under section 362 of the Bankruptcy Code), without objection, offset,
defense, or counterclaim of any kind or nature to the Prepetition Second Lien Secured
Indebtedness. The Prepetition Note Party does not have, nor shall it assert, any claim,
counterclaim, setoff, or defense of any kind, nature, or description that would in any way affect
the validity, enforceability, and non-avoidability of any of the Prepetition Second Lien Secured
Indebtedness. The Prepetition Second Lien Secured Indebtedness and any amounts previously
paid to any Prepetition Second Lien Secured Party pursuant to the terms of the Second Lien
NPA, on account thereof, or with respect thereto are not subject to avoidance, reduction,
disallowance, impairment, recharacterization, or subordination pursuant to the Bankruptcy Code
or any other applicable non-bankruptcy law, except as provided in the Prepetition Second Lien
Note Documents or this Final Order.

        F.    Debtors’ Admissions With Respect to Collateral and Liens. Subject only to the

rights of parties in interest specifically set forth in paragraph 27 of this Final Order (and subject




                                                  7
        Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 8 of 57




to the limitations thereon contained in such paragraph), the Debtors admit, stipulate and agree

that:

              i.      Pursuant to (i) that certain Second Amended and Restated Security
                      Agreement, dated as of March 28, 2018, by and between ROC and the First
                      Lien Administrative Agent, for the benefit of itself and the other
                      Prepetition First Lien Secured Parties (as amended, restated,
                      supplemented, or otherwise modified from time to time, the “First Lien
                      Security Agreement”), and (ii) all Mortgages (as defined in the First Lien
                      Credit Agreement) securing the Prepetition Loan Party’s obligations under
                      the Prepetition First Lien Credit Documents (such Mortgages, together
                      with the First Lien Security Agreement, and all other Security Instruments
                      (as defined in the First Lien Credit Agreement), the “Prepetition First Lien
                      Security Documents”), the Prepetition Loan Party granted senior security
                      interests in, and continuing, valid, binding, enforceable and perfected first
                      priority liens on, certain assets of the Prepetition Loan Party (as more
                      specifically defined below, the “Prepetition First Lien Collateral,” and
                      together with assets securing the Prepetition Second Lien Note
                      Documents, the “Prepetition Collateral”) to and/or for the benefit of the
                      Prepetition First Lien Secured Parties (the “Prepetition First Liens”),
                      subject only to Permitted Prior Liens (as defined below). The Prepetition
                      First Lien Collateral consists of substantially all of the assets of the
                      Prepetition Loan Party including, without limitation, (i) at least 95% (by
                      value) of the Proved Reserves (as defined in the First Lien Credit
                      Agreement) of the Prepetition Loan Party evaluated in the most recent
                      Reserve Report (as defined in the First Lien Credit Agreement), (ii) at least
                      95% (by value) of the Proved Developed Producing Reserves (as defined
                      in the First Lien Credit Agreement) of the Prepetition Loan Party evaluated
                      in the most recent Reserve Report, (iii) at least 90% of the total gross
                      acreage of the Prepetition Loan Party, (iv) substantially all of the
                      Prepetition Loan Party’s Midstream Properties (as defined in the First Lien
                      Credit Agreement) and any infrastructure or related oil and gas properties,
                      (v) any other of the Prepetition Loan Party’s Oil and Gas Properties (as
                      defined in the First Lien Credit Agreement) requested by the First Lien
                      Administrative Agent from time to time with a fair market value in excess
                      of $2,000,000, and (vi) substantially all personal property of the
                      Prepetition Loan Party and all other assets of the Prepetition Loan Party,
                      in addition to the assets described in clauses (i) through and including (v)
                      above, in or upon which a lien, mortgage, deed of trust, or other security
                      interest has been granted in favor or for the benefit of the Prepetition First
                      Lien Secured Parties in connection with, pursuant to, or under the
                      applicable Prepetition First Lien Credit Documents that existed as of the
                      Petition Date and, subject to section 552 of the Bankruptcy Code,
                      postpetition proceeds, products, offspring, rents, and profits.



                                               8
Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 9 of 57




      ii.    The Prepetition First Lien Credit Documents are valid and binding
             agreements and obligations of the Prepetition Loan Party and RRI, as
             applicable, and the Prepetition First Liens constitute valid, binding,
             enforceable, and perfected first priority security interests and liens, which
             are not subject to avoidance, recharacterization, recovery, reduction,
             disallowance, impairment, or subordination pursuant to the Bankruptcy
             Code or any other applicable non-bankruptcy law, except as provided in
             this Final Order.

      iii.   Pursuant to (i) that certain Security Agreement, dated as of December 8,
             2017, by and between ROC and the Second Lien Administrative Agent,
             for the benefit of itself and the other Prepetition Second Lien Secured
             Parties (as amended, restated, supplemented, or otherwise modified from
             time to time, the “Second Lien Security Agreement”), and (ii) all
             Mortgages (as defined in the Second Lien NPA) securing the Prepetition
             Note Party’s obligations under the Prepetition Second Lien Note
             Documents (such Mortgages, together with the Second Lien Security
             Agreement, and all other Security Instruments (as defined in the Second
             Lien NPA), the “Prepetition Second Lien Security Documents”), the
             Prepetition Note Party granted senior security interests in, and continuing,
             valid, binding, enforceable and perfected second priority liens on, certain
             assets of the Prepetition Note Party (as more specifically defined below,
             the “Prepetition Second Lien Collateral,” and together with assets securing
             the Prepetition First Lien Credit Documents, the “Prepetition Collateral”)
             to and/or for the benefit of the Prepetition Second Lien Secured Parties (the
             “Prepetition Second Liens”), subject only to Permitted Prior Liens (as
             defined below) and the Prepetition First Liens on the terms set forth in the
             Intercreditor Agreement (as defined herein). The Prepetition Second Lien
             Collateral consists of substantially all of the assets of the Prepetition Loan
             Party including, without limitation (i) at least 95% (by value) of the Proved
             Reserves (as defined in the Second Lien NPA) of the Prepetition Note
             Party evaluated in the most recent Reserve Report (as defined in the
             Second Lien NPA), (ii) at least 95% (by value) of the Proved Developed
             Producing Reserves (as defined in the Second Lien NPA) of the Prepetition
             Note Party evaluated in the most recent Reserve Report, (iii) at least 90%
             of the total gross acreage of the Prepetition Note Party, (iv) substantially
             all of the Prepetition Note Party’s Midstream Properties (as defined in the
             Second Lien NPA) and any infrastructure or related oil and gas properties,,
             (v) any other of the Prepetition Note Party’s Oil and Gas Properties (as
             defined in the Second Lien NPA) requested by the Second Lien
             Administrative Agent from time to time with a fair market value in excess
             of $2,000,000, and (vi) substantially all personal property of the
             Prepetition Note Party and all other assets of the Prepetition Note Party, in
             addition to the assets described in clauses (i) through and including (v)
             above, in or upon which a lien, mortgage, deed of trust, or other security
             interest has been granted in favor or for the benefit of the Prepetition


                                      9
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 10 of 57




                       Second Lien Secured Parties in connection with, pursuant to, or under the
                       applicable Prepetition Second Lien Note Documents that existed as of the
                       Petition Date and, subject to section 552 of the Bankruptcy Code,
                       postpetition proceeds, products, offspring, rents, and profits.

               iv.     The Prepetition Second Lien Note Documents are valid and binding
                       agreements and obligations of the Prepetition Note Party and RRI, as
                       applicable, and the Prepetition Second Liens constitute valid, binding,
                       enforceable, and perfected second priority security interests and liens,
                       which are not subject to avoidance, recharacterization, recovery, reduction,
                       disallowance, impairment, or subordination pursuant to the Bankruptcy
                       Code or any other applicable non-bankruptcy law, except as provided in
                       the Administrative Credit Documents or this Final Order.

               v.      The First Lien Administrative Agent has properly perfected its security
                       interests and Prepetition First Liens in and on the Prepetition First Lien
                       Collateral by taking possession of, or obtaining control over, certain assets,
                       and/or by filing UCC-1 financing statements, mortgages, or other required
                       documents against the Prepetition Loan Party, and such Prepetition First
                       Lien Collateral in the proper state or county offices for the perfection of
                       such security interests and Liens.

               vi.     The Second Lien Administrative Agent has properly perfected its security
                       interests and Prepetition Second Liens in and on the Prepetition Second
                       Lien Collateral by taking possession of, or obtaining control over, certain
                       assets, and/or by filing UCC-1 financing statements, mortgages, or other
                       required documents against the Prepetition Note Party, and such
                       Prepetition Second Lien Collateral in the proper state or county offices for
                       the perfection of such security interests and Lien.

       G.     Debtors’ Admissions With Respect to Cash Collateral. Subject only to the rights

of parties in interest specifically set forth in paragraph 27 of this Final Order (and subject to the

limitations thereon contained in such paragraph), the Debtors admit, stipulate and agree that all

of the Prepetition Loan Party’s cash, including all cash proceeds of the Prepetition Collateral, the

Prepetition Loan Party’s banking, checking or other deposit accounts with financial institutions

(in each case, other than trust, escrow and custodial funds held as of the Petition Date) as of the

Petition Date or deposited into the Prepetition Loan Party’s banking, checking or other deposit

accounts with financial institutions after the Petition Date that is property of the Prepetition Loan


                                                10
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 11 of 57




Party constitutes Cash Collateral of the Prepetition Administrative Agents, for the benefit of their

respective Prepetition Secured Parties, within the meaning of section 363(a) of the Bankruptcy

Code. The Prepetition Administrative Agents, for the benefit of their respective Prepetition

Secured Parties, are entitled, pursuant to sections 105, 361, 362 and 363(e) of the Bankruptcy

Code, to adequate protection of their respective interests in the Prepetition Collateral, including

the Cash Collateral, to the extent of any diminution in value of their respective interests in the

Prepetition Collateral as of the Petition Date resulting from the use of Cash Collateral, the use,

sale or lease of the Prepetition Collateral and/or the imposition of the automatic stay pursuant to

section 362(a) of the Bankruptcy Code. The foregoing shall not, nor shall any other provision of

this Final Order be construed as, a determination or finding that there has been or will be any

diminution in value of Prepetition Collateral (including Cash Collateral) and the rights of all

parties as to such issues are hereby preserved.

       H.      Releases; Investigation. Each of the Debtors hereby forever waives and releases

any and all Claims (as defined in section 101(5) of the Bankruptcy Code), counterclaims, causes

of action, defenses or setoff rights against each of the Secured Parties (solely in their capacities

as such) arising prior to the date of the entry of this Final Order, whether arising at law or in

equity, including any recharacterization, subordination, avoidance or other claim arising under or

pursuant to section 105 or chapter 5 of the Bankruptcy Code or under any other similar provisions

of applicable state or federal law. Subject to paragraph 27 of this Final Order, (and subject to the

limitations thereon contained in such paragraph), the foregoing release shall be binding on the

Debtors’ estates, the Committee, if any, all parties-in-interest, and any successor-in-interest to

any Debtor or any Debtor’s estate, including, but not limited to any chapter 7 or chapter 11 trustee

or examiner.




                                                  11
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 12 of 57




       I.     Corporate Authority. Subject to entry of this Final Order, each of the DIP Loan

Parties has all requisite power and authority to execute and deliver the DIP Loan Documents to

which it is a party and to perform its obligations thereunder.

       J.     Need for Postpetition Financing and Use of Cash Collateral. The Debtors have

requested entry of this Final Order pursuant to Bankruptcy Rule 4001(b)(2) and the Complex

Case Rules and have an immediate need to enter into the DIP Facility and obtain use of the

Prepetition Collateral, including the Cash Collateral (in the amount and in the manner set forth in

the Budget (as defined herein) and this Final Order) in order to, among other things, preserve and

maintain the value of their assets and businesses and maximize the return to all creditors. An

immediate and critical need exists for the Debtors to use the Cash Collateral, consistent with the

Budget and this Final Order, for working capital purposes, to pay costs and fees under the DIP

Facility and this Final Order, for other general corporate purposes, and to satisfy the costs and

expenses of administering the Cases. The ability of the Debtors to obtain liquidity through the

use of the proceeds of the DIP Facility and the Cash Collateral is vital to the Debtors and their

efforts to maximize the value of their assets. Absent entry of this Final Order, the Debtors’ estates

and reorganization efforts will be immediately and irreparably harmed. The terms of the proposed

DIP Facility pursuant to the DIP Loan Documents and this Final Order are fair and reasonable,

reflect each Debtor’s exercise of its prudent business judgment, and are supported by reasonably

equivalent value and fair consideration.

       K.     No Credit Available on More Favorable Terms. The Debtors have been unable

to obtain financing and other financial accommodations from sources other than the DIP Lenders

on terms more favorable than those provided under the DIP Facility and the DIP Loan Documents.

The Debtors have been unable to obtain adequate unsecured credit allowable as an administrative




                                                12
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 13 of 57




expense under section 503(b)(1) of the Bankruptcy Code. The Debtors also have been unable to

obtain adequate credit for money borrowed (a) having priority over administrative expenses of

the kind specified in sections 503(b), 507(a), and 507(b) of the Bankruptcy Code or (b) secured

only by a lien on property of the Debtors and their estates that is not otherwise subject to a lien.

Postpetition financing is not otherwise available without granting the DIP Administrative Agent,

for the benefit of the respective DIP Secured Parties and subject to the Carve Out, Administrative

Adequate Protection Liens, Hedge Liens, Prepetition First Liens and Prepetition Second Liens,

(1) the DIP Liens on all DIP Collateral, as set forth herein, (2) the DIP Claims (as defined below),

and (3) the other protections set forth in this Final Order. After considering all alternatives, the

Debtors have properly concluded, in the exercise of their sound business judgment, that the DIP

Facility represents the best financing available to them at this time, and is in the best interests of

all of their stakeholders.

        L.     Use of Proceeds of the DIP Facility and Cash Collateral. As a condition to entry

into the DIP Loan Documents, the extension of credit and other financial accommodations made

under the DIP Facility and the consent to use Cash Collateral (including, without limitation, the

proceeds of the DIP Facility), each of the DIP Secured Parties, the Prepetition First Lien Secured

Parties, and the Prepetition Second Lien Secured Parties require, and the Debtors have agreed,

that Cash Collateral, the proceeds of the DIP Facility, and all other cash or funds of the Debtors,

shall be used solely in accordance with the terms and conditions of this Final Order and the DIP

Loan Documents, and only for the expenditures set forth in and consistent with the Budget (as

defined below) (subject to permitted variances pursuant to paragraph 6 of this Final Order and

Section 9.25 of the DIP Credit Agreement (the “Permitted Variances”)), and for no other purpose.




                                                 13
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 14 of 57




       M.      Business Judgment and Good Faith Pursuant to Section 364(e). Based on the

Motion, the First Day Declaration, the Finger Declaration, and the record presented to the Court

at the Interim Hearing and the Final Hearing, (i) the extension of credit and other financial

accommodations made under the DIP Facility and the DIP Loan Documents, (ii) the terms of the

DIP Facility, (iii) the fees and other amounts paid and to be paid thereunder, (iv) the terms of

adequate protection granted to the Prepetition Secured Parties, (v) the terms on which the Debtors

may continue to use Prepetition Collateral (including Cash Collateral), and (vi) the Cash

Collateral arrangements described therein and herein, in each case, pursuant to this Final Order

and the DIP Loan Documents: (a) are fair, reasonable, and the best available to the Debtors under

the circumstances; (b) reflect the Debtors’ exercise of prudent business judgment consistent with

their fiduciary duties; (c) are supported by reasonably equivalent value and fair consideration;

and (d) represent the best financing available under the circumstances. The DIP Facility and the

use of Prepetition Collateral (including Cash Collateral) were negotiated in good faith and at

arm’s length among the Debtors, the DIP Secured Parties, and the Prepetition Secured Parties.

The use of Prepetition Collateral (including Cash Collateral) and the credit to be extended under

the DIP Facility shall be deemed to have been so allowed, advanced, made, used, and/or extended

in good faith, and for valid business purposes and uses, within the meaning of section 364(e) of

the Bankruptcy Code, and the DIP Secured Parties and the Prepetition Secured Parties are

therefore entitled to the protection and benefits of section 364(e) of the Bankruptcy Code and this

Final Order.

       N.      Notice. Notice of the requested relief sought at the Interim Hearing and the Final

Hearing was provided by the Debtors to: (a) the Office of the U.S. Trustee for the Southern

District of Texas (the “U.S. Trustee”), (b) counsel to the First Lien Administrative Agent, (c)




                                               14
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 15 of 57




counsel to the Second Lien Administrative Agent, (d) counsel to EIG Management Company,

LLC (“EIG”) on behalf of the Prepetition Second Lien Holders, (e) counsel to the DIP

Administrative Agent, (f) the parties included on the Debtors’ consolidated list of the 30 largest

unsecured creditors, (g) the United States Attorney’s Office for the Southern District of Texas,

(h) the Internal Revenue Service, (i) the United States Securities and Exchange Commission, (j)

the Environmental Protection Agency and similar state environmental agencies for states in which

the Debtors conduct business, and (k) the state attorneys general for the states in which the

Debtors conduct business. Given the nature of the relief sought, the foregoing notice of the Interim

Hearing was, in the Debtors’ good faith belief, the best available under the circumstances and

complies with Bankruptcy Rules 2002, 4001(b) and (d) and 9014, and section 102(1) of the

Bankruptcy Code as required by sections 361, 363 and 364 of the Bankruptcy Code. No further

notice of, or hearing on, the relief sought at the Interim Hearing or the Final Hearing and the relief

granted herein is necessary or required.

       O.     Consent by Prepetition Secured Parties. The First Lien Administrative Agent, as

collateral agent for the Prepetition First Lien Secured Parties, consents to the Prepetition Loan

Party’s use of Cash Collateral, to entry of this Final Order, and the entry into the DIP Facility and

the DIP Loan Documents, solely in accordance with and subject to the terms and conditions

provided for in this Final Order. The Second Lien Administrative Agent, as collateral agent for

the Prepetition Second Lien Secured Parties, consents to the Prepetition Loan Party’s use of Cash

Collateral, to entry of this Final Order, and the DIP Loan Parties’ entry into the DIP Facility and

the DIP Loan Documents, solely in accordance with and subject to the terms and conditions

provided for in this Final Order.




                                                 15
      Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 16 of 57




         P.     Relief Essential; Best Interest. The Debtors have requested entry of this Final

 Order pursuant to Bankruptcy Rule 4001(b)(2) and 4001(c)(2) and Bankruptcy Local Rule 4001-

 2. The relief requested in the Motion (and as provided in this Final Order) is necessary, essential

 and appropriate for the continued operation of the Debtors’ businesses and the management and

 preservation of the Debtors’ assets and the property of their estates. It is in the best interest of the

 Debtors’ estates that the Debtors be allowed to enter into the DIP Facility and use the proceeds

 thereof and the Cash Collateral under the terms hereof. The Debtors have demonstrated good and

 sufficient cause for the relief granted herein.

         Q.     Arm’s-Length, Good Faith Negotiations. The terms of this Final Order were

 negotiated in good faith and at arm’s-length between the Debtors, the Prepetition First Lien

 Secured Parties, the Prepetition Second Lien Parties, and the DIP Secured Parties.

     NOW, THEREFORE, UPON THE RECORD OF THE PROCEEDINGS
 HERETOFORE HELD BEFORE THIS COURT WITH RESPECT TO THE MOTION,
 THE EVIDENCE ADDUCED AT THE INTERIM HEARING AND THE FINAL
 HEARING, AND THE STATEMENTS OF COUNSEL THEREAT, IT IS HEREBY
 ORDERED THAT:

                 1.     Motion Granted. The Motion is granted in accordance with the terms of

 this Final Order. Any objections to the Motion with respect to the entry of this Final Order that

 have not been withdrawn, waived or settled and all reservations of rights included therein, are

 hereby denied and overruled with prejudice.

                 2.     Authorization of DIP Facility.

                (a)     Subject to the terms and conditions of this Final Order, each of the DIP Loan

Parties are hereby authorized to execute, enter into, guarantee (as applicable), and perform all

obligations under the DIP Facility and the DIP Loan Documents to which they are party. The DIP




                                                   16
      Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 17 of 57




Loan Documents and this Final Order govern the financial and credit accommodations to be

provided to the DIP Loan Parties by the DIP Lenders in connection with the DIP Facility.

               (b)     The DIP Credit Agreement and each of the other DIP Loan Documents are

hereby approved upon execution thereof.

               (c)     The DIP Borrower is authorized to incur, and the DIP Guarantor is hereby

authorized to unconditionally guarantee, on a joint and several basis, all of the DIP Loan Parties’

DIP Obligations on account of such incurrence under the DIP Facility, an aggregate principal

amount of $17,500,000 in new money DIP Loans on final basis, together with applicable interest,

protective advances, expenses, fees, and other charges payable in connection with the DIP Facility

(the “DIP Financing”), as applicable, in each case, subject to the terms and conditions set forth in

this Final Order and the DIP Loan Documents.

               (d)     Without limiting the foregoing, and without the need for further approval of

this Court, each DIP Loan Party is authorized to perform all acts to make, execute, and deliver all

instruments and documents (including, without limitation, the execution or recordation of pledge

and security agreements, mortgages or deeds of trust, and financing statements), and to pay all fees

or expenses that may be required, necessary, or desirable for the DIP Loan Parties to implement

the terms of, perform their obligations under or effectuate the purposes of and transactions

contemplated by this Final Order, the DIP Facility, and the DIP Loan Documents (as applicable)

in accordance herewith and therewith, including, without limitation:

                        (i)   the execution and delivery of, and performance under, the DIP Loan
 Documents;

                        (ii) the execution and delivery of, and performance under, one or more
 amendments, waivers, consents, or other modifications to and under the DIP Loan Documents,
 in each case, as the DIP Loan Parties and the requisite DIP Secured Parties (in accordance with
 and subject to the terms of the applicable DIP Loan Documents) may agree (and subject to the



                                                17
        Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 18 of 57




    consent of the Required Consenting Revolving Credit Agreement Lenders3 solely to the extent
    such consent right is expressly provided by the RSA), it being understood that no further
    approval of the Court shall be required for non-material authorizations, amendments, waivers,
    consents, or other modifications to and under the DIP Loan Documents (or with respect to any
    fees and other expenses (including any attorneys’, accountants’, appraisers’, and financial
    advisors’ fees), amounts, charges, costs, indemnities, and other obligations paid in accordance
    and connection therewith);

                            (iii) subject to paragraphs 5(f), 5(g) and 5(h)of this Final Order, the non-
    refundable and irrevocable payment of any and all fees, costs, and expenses payable pursuant to
    the DIP Loan Documents, including, without limitation, (a) any closing fees, upfront fee, exit
    fee, prepayment fee, unused line fees, ticking fees, arrangement fees, structuring fees, duration
    fees, commitment fees, backstop fees, servicing fees, audit fees, appraisal fees, servicing fees,
    liquidator fees, agency fees, prepayment premiums, or similar amounts (which fees, in each case,
    shall be, and shall be deemed to have been, approved upon entry of the Interim Order, and which
    fees shall not be subject to any challenge, contest, attack, rejection, recoupment, reduction,
    defense, counterclaim, offset, subordination, recharacterization, avoidance, or other claim, cause
    of action, or other challenge of any nature under the Bankruptcy Code, under applicable
    non-bankruptcy law or otherwise) and any amounts due (or that may become due) in respect of
    the indemnification obligations, in each case referred to in the DIP Loan Documents, and (b) the
    reasonable and documented invoiced fees, costs, and expenses as may be due from time to time
    of the DIP Administrative Agent or the DIP Lenders, including without limitation, the reasonable
    and documented fees and expenses of (A) the following professionals (whether or not such fees
    arose before or after the Petition Date, and whether or not the transactions contemplated hereby
    are consummated): Kirkland & Ellis LLP; Zack A. Clement PLLC; Intrepid Financial Partners,
    LLC; Rothschild & Co.; Shipman & Goodwin LLP and local counsel, if any, to the DIP
    Administrative Agent (collectively, each of the fees and expenses described in the foregoing
    clauses, the “DIP Fees and Expenses”), in each case, without the need to file retention or fee
    applications, and without the need to provide notice to any party or obtain further Court approval;
    provided that the DIP Fees and Expenses incurred after the Petition Date by professionals for the
    DIP Administrative Agent or DIP Lenders shall be subject to the review process set forth in
    paragraph 34 of this Final Order;

                            (iv) subject to the Carve Out, the Administrative Adequate Protection
    Liens and the Administrative Adequate Protection Claims, Hedge Liens and Hedge Claims,
    Prepetition First Liens and Prepetition First Lien Secured Indebtedness and Prepetition Second
    Liens and, Prepetition Second Lien Secured Indebtedness, the granting and perfection of the DIP
    Liens (as defined below), and the granting of the DIP Claims (as defined below), in each case,
    as set forth herein and in the DIP Loan Documents;

                         (v) the performance of all other acts necessary, required, or desirable to
    implement the DIP Facility and to facilitate the transactions contemplated by the DIP Loan
    Documents and this Final Order in accordance therewith and herewith; and


3
 “Required Consenting Revolving Credit Agreement Lenders” shall mean the Prepetition First Lien Secured Parties
holding at least 66.67% of the principal loan amount of the Prepetition First Lien Secured Indebtedness.


                                                      18
      Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 19 of 57




                       (vi) the non-refundable and irrevocable payment of any and all fees,
 costs, and expenses payable to Tema Oil and Gas Company, as a DIP Lender; provided that such
 fees (other than any Upfront Fee or Backstop Fee payable under the Fee Letter (as defined in the
 DIP Credit Agreement)), costs, and expenses shall be treated as “Consenting Tema Restructuring
 Expenses” under the plan of reorganization filed by the Debtors in accordance with the
 Restructuring Support Agreement (the “Plan”) and shall be paid only to the extent permitted
 under the Plan.

               (e)     No DIP Secured Party shall have any obligation or responsibility to monitor

any DIP Loan Party’s use of the DIP Facility, and each DIP Secured Party may rely upon each

DIP Loan Party’s representations that the amount of the DIP Facility requested at any time and the

use thereof are in accordance with the requirements of this Final Order, the DIP Loan Documents,

and Bankruptcy Rule 4001(c)(2).

                3.     DIP Obligations. The DIP Loan Documents constitute valid, binding,

 enforceable, and non-avoidable obligations of each of the DIP Loan Parties, and shall be fully

 enforceable against each of the DIP Loan Parties, their estates, and any successors thereto,

 including, without limitation, any estate representative or trustee appointed in any of the Cases,

 or any successor cases, or in any other proceedings superseding or relating to any of the foregoing

 and/or upon the dismissal of any of the Cases or any such successor cases (collectively, the

 “Successor Cases”), and their creditors and other parties in interest, in each case, in accordance

 with the terms thereof and this Final Order. Upon execution and delivery of the DIP Loan

 Documents, the DIP Obligations will include all loans and any other indebtedness or obligations,

 contingent or absolute, now existing or hereafter arising, which may from time to time be or

 become owing by any of the DIP Loan Parties to any of the DIP Administrative Agent or DIP

 Lenders, in each case, under, or secured by, and in accordance with, the DIP Loan Documents or

 this Final Order, including all principal, interest, costs, fees, expenses, and other amounts under

 the DIP Loan Documents (including this Final Order). The DIP Loan Parties shall be jointly and

 severally liable for the DIP Obligations. Subject to paragraphs 5(f), 5(g), 5(h) and 15 of this Final


                                                 19
      Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 20 of 57




 Order, the DIP Obligations shall be due and payable, without notice or demand, and the use of

 Cash Collateral shall automatically cease during the continuation of a DIP Termination Event (as

 defined herein) or the occurrence and continuance of any event or condition set forth in paragraph

 15 of this Final Order. No obligation, payment, transfer, or grant of security under the DIP Loan

 Documents or this Final Order to the DIP Secured Parties shall be stayed, restrained, voidable, or

 recoverable under the Bankruptcy Code or under any applicable law (including, without

 limitation, under sections 362, 502(d), 544, 548, or 549 of the Bankruptcy Code, any applicable

 Uniform Voidable Transfer Act, Uniform Fraudulent Transfer Act, Uniform Fraudulent

 Conveyance Act, or other similar state statute or common law), or subject to any defense,

 reduction, recoupment, recharacterization, subordination, disallowance, impairment, cross-claim,

 claim, counterclaim, offset, or any other challenge under the Bankruptcy Code or any applicable

 law unless in accordance with paragraphs 5(f), 5(g), 5(h), 15 or 16 of this Final Order.

                4.    No Obligation to Extend Credit. The DIP Secured Parties shall have no

 obligation to make any loan or advance under the applicable DIP Loan Documents unless all of

 the conditions precedent to the making of such extension of credit by the applicable DIP Secured

 Parties under the applicable DIP Loan Documents and this Final Order have been satisfied in full

 or waived in accordance with the terms of the DIP Loan Documents.

                5.    DIP Liens.

                      Subject to paragraphs 5(f), 5(g) 5(h), and 16, as security for the DIP

Obligations, effective as of the date of the Interim Order and closing of the DIP Facility, as set

forth more fully in this Final Order, the DIP Administrative Agent, for the benefit of the

DIP Secured Parties, is hereby granted (without the necessity of the execution by the DIP Loan

Parties or the filing or recordation of mortgages, security agreements, lockbox or control




                                                20
       Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 21 of 57




agreements, financing statements, or any other instruments or otherwise by the DIP Administrative

Agent or the DIP Lenders) valid, binding, enforceable, non-avoidable, and automatically and

properly perfected liens and security interests (collectively, the “DIP Liens”) in the DIP Collateral

(as defined below), as collateral security for the prompt and complete performance and payment

when due (whether at the stated maturity, by acceleration or otherwise) of all DIP Obligations:

                  (i) Liens on Unencumbered Property. Pursuant to section 364(c)(2) of the
                  Bankruptcy Code, a valid, binding, enforceable, fully-perfected first-priority
                  security interest in and lien upon (x) all of the DIP Loan Parties’ right, title, and
                  interest in, to, and under any tangible, real and personal prepetition and postpetition
                  property of each DIP Loan Party that, on or as of the Petition Date, was not subject
                  to valid, perfected and non-avoidable liens or was not subject to valid, non-
                  avoidable liens perfected subsequent to the Petition Date the priority and perfection
                  of which relates back to a date prior to the Petition Date as permitted by section
                  546(b) of the Bankruptcy Code and, to the extent applicable, section 362(b)(18) of
                  the Bankruptcy Code, whether existing on the Petition Date or thereafter acquired,
                  and wherever located, and the proceeds, products, rents, and profits of the
                  foregoing, whether arising under section 552(b) of the Bankruptcy Code or
                  otherwise, and (y) upon entry of this Final Order, Avoidance Actions Proceeds (as
                  defined below), subject and subordinate only to (a) the Administrative Adequate
                  Protection Liens, (b) the Hedge Liens and (c) the Carve Out; provided, that, upon
                  entry of this Final Order, the DIP Collateral shall include the proceeds of Claims
                  and Causes of Action4 under chapter 5 of the Bankruptcy Code, whether pursuant
                  to federal law or applicable state law, of the DIP Loan Parties or their estates and
                  avoidance actions proceeds (collectively, the “Avoidance Actions Proceeds”) (all
                  of the foregoing property, collectively, the “Unencumbered Property”); and


4
    As used in this Final Order, “Causes of Action” means any action, Claim, cause of action, controversy, demand,
    right, action, lien, indemnity, interest, guaranty, suit, obligation, liability, damage, judgment, account, defense,
    offset, power, privilege, and license of any kind or character whatsoever, whether known, unknown,
    contingent or non-contingent, matured or unmatured, suspected or unsuspected, liquidated or unliquidated,
    disputed or undisputed, secured or unsecured, assertable directly or derivatively, whether arising before, on, or
    after the Closing Date, in contract or in tort, in law (whether local, state, or federal U.S. or non-U.S. law) or in
    equity, or pursuant to any other theory of local, state, or federal U.S. or non-U.S. law. For the avoidance of doubt,
    “Cause of Action” includes: (a) any right of setoff, counterclaim, or recoupment and any Claim for breach of
    contract or for breach of duties imposed by law or in equity; (b) any Claim based on or relating to, or in any
    manner arising from, in whole or in part, tort, breach of contract, breach of fiduciary duty, fraudulent transfer or
    fraudulent conveyance or voidable transaction law, violation of local, state, or federal or non-U.S. law or breach
    of any duty imposed by law or in equity, including securities laws, negligence, and gross negligence; (c) any
    Claim pursuant to section 362 or chapter 5 of the Bankruptcy Code or similar local, state, or federal U.S. or
    non-U.S. law; (d) any Claim or defense including fraud, mistake, duress, and usury, and any other defenses set
    forth in section 558 of title 11 of the United States Code; (e) any state or foreign law pertaining to actual or
    constructive fraudulent transfer, fraudulent conveyance, and (f) any “lender liability” or equitable subordination
    claims or defenses.


                                                          21
      Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 22 of 57




               (ii) Junior DIP Liens. Pursuant to section 364(c)(3) of the Bankruptcy Code, a
               valid, binding, enforceable, fully-perfected junior security interest in and lien upon
               (x) all of the DIP Loan Parties’ right, title, and interest in, to, and under any tangible
               and intangible, real and personal prepetition and postpetition property of each DIP
               Loan Party, other than the Unencumbered Property, whether existing on the Petition
               Date or thereafter acquired, and wherever located, and the proceeds, products, rents,
               and profits of the foregoing, whether arising under section 552(b) of the Bankruptcy
               Code or otherwise, and (y) upon entry of this Final Order, Avoidance Actions
               Proceeds (as defined below) ((x) and (y), together with Unencumbered Property,
               the “DIP Collateral”), subject and subordinate only to (a) the Prepetition First Liens
               and Prepetition Second Liens, (b) Permitted Prior Liens (as defined below, solely
               to the extent such liens are expressly permitted to be senior to the respective DIP
               Liens under the DIP Loan Documents), (c) the Hedge Liens, (d) the Administrative
               Adequate Protection Liens and (e) the Carve Out; provided, that, upon entry of this
               Final Order, the DIP Collateral shall include the proceeds of Avoidance Actions
               Proceeds.

                       For the avoidance of doubt, the term “DIP Collateral” shall include all assets

and properties of each of the DIP Loan Parties of any kind or nature whatsoever, whether tangible

or intangible, real, personal or mixed, whether now owned by or owing to, or hereafter acquired

by, or arising in favor of, any of the DIP Loan Parties, whether prior to or after the Petition Date,

whether owned by or to, or leased from or to, the DIP Loan Parties, and wherever located,

including, without limitation, each of the DIP Loan Parties’ rights, title and interests in (i) all

Prepetition Collateral, (ii) all “DIP Collateral” as defined in the DIP Loan Documents, and (iii) all

proceeds, products, offspring, and profits of each of the foregoing and all accessions to,

substitutions, and replacements for, each of the foregoing, including any and all proceeds of any

insurance, indemnity, warranty, or guaranty payable to any DIP Loan Party from time to time with

respect to any of the foregoing.

                       Except as set forth in paragraphs 5(a) 5(f), 5(g), 5(h), and 16 of this Final

Order, the DIP Liens (i) shall not be made subject to or pari passu with (A) any lien or security

interest heretofore or hereinafter granted in any of the Cases or any Successor Cases, and shall be

valid and enforceable against the DIP Loan Parties, their estates, any trustee, or any other estate



                                                  22
      Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 23 of 57




representative appointed or elected in the Cases, or any Successor Cases and/or upon the dismissal

of any of the Cases or any Successor Cases, (B) any lien that is avoided and preserved for the

benefit of the DIP Loan Parties and their estates under section 551 of the Bankruptcy Code or

otherwise, or (C) any intercompany or affiliate lien, and (ii) upon entry of this Final Order, shall

not be subject to sections 506(c), 510, 549, 550, or 551 of the Bankruptcy Code.

                       Any provision of any lease, loan document, easement, use agreement,

proffer, covenant, license, contract, organizational document, or other instrument or agreement

that requires the consent, or the payment of any fees or obligations to, any governmental entity or

non-governmental entity in order for the DIP Loan Parties to pledge, grant, mortgage, sell, assign,

or otherwise transfer any fee or leasehold interest in any property or the proceeds thereof, is and

shall hereby be deemed to be inconsistent with the provisions of the Bankruptcy Code, and shall

have no force or effect with respect to the DIP Liens or Adequate Protection Liens on such

leasehold interests or other applicable DIP Collateral or the proceeds of any assignment and/or

sale thereof by any DIP Loan Parties, in favor of the DIP Secured Parties or the Prepetition Secured

Parties in accordance with the terms of the DIP Loan Documents and this Final Order.

                       DIP Claims. Subject to paragraphs 5(f), 5(g), 5(h) and 16, effective as of

the date of the Interim Order, the DIP Administrative Agent (on behalf of the DIP Secured Parties)

is hereby granted, pursuant to section 364(c)(1) and 364(e) of the Bankruptcy Code, an allowed

superpriority administrative expense claim in each of the DIP Loan Parties’ Cases and any

Successor Cases thereof on account of the DIP Obligations, junior and subordinate to the Carve

Out, the Administrative Adequate Protection Claims, and the Hedge Claims, but with priority over

any and all administrative expenses of the kind that are specified in or ordered pursuant to sections

105, 326, 328, 330, 331, 364(c)(1), 365, 503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 1113, 1114,




                                                 23
      Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 24 of 57




or any other provisions of the Bankruptcy Code and any other claims against the DIP Loan Parties

(the “DIP Claims”); provided that upon entry of this Final Order, any DIP Claims shall be subject

to any claims or charges arising under Bankruptcy Code sections 506(c). Subject to paragraphs

5(f), 5(g), 5(h) and 16, the DIP Claims shall, for purposes of section 1129(a)(9)(A) of the

Bankruptcy Code, be considered administrative expenses allowed under section 503(b) of the

Bankruptcy Code. Subject to paragraphs 5(f), 5(g), 5(h) and 16, the DIP Claims shall have

recourse against each of the DIP Loan Parties, on a joint and several basis.

                       Notwithstanding anything to the contrary in this Final Order or the DIP

Loan Documents, (i) nothing in this Final Order or any DIP Loan Document shall, or shall be

deemed to, provide that the DIP Liens in any way prime the Administrative Adequate Protection

Liens, the Hedge Liens, the Prepetition First Liens or the Prepetition Second Liens, (ii) until (x)

the Prepetition First Lien Secured Indebtedness (other than contingent indemnity obligations as to

which no claim has been asserted) and Hedge Claims are paid in full in cash and, in the case of

Letters of Credit (as defined in the First Lien Credit Agreement) or Secured Swap Agreements (as

defined in the First Lien Credit Agreement) or Secured Cash Management Agreements (as defined

in the First Lien Credit Agreement), cash collateralized pursuant to arrangements satisfactory to

the issuer(s) or holders thereof (the “Payment in Full of the First Lien Obligations”) and (y) the

Prepetition Second Lien Secured Indebtedness (other than contingent indemnity obligations as to

which no claim has been asserted) are paid in full in cash, the DIP Obligations (whether principal,

interest, or fees), other than DIP Obligations incurred pursuant to the Agent Fee Letter (as defined

in the DIP Credit Agreement), may not be paid in cash or otherwise redeemed (other than in

accordance with the conversion terms set forth in paragraph 5(h)), (iii) if the DIP Administrative

Agent or any DIP Lender receives payment(s) in violation of the payment subordination provision




                                                24
      Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 25 of 57




set forth above, the DIP Administrative Agent or such DIP Lender, as applicable, shall hold such

amounts in trust for the benefit of (a) first, the Prepetition First Lien Secured Parties and shall

promptly turn over such amounts to the First Lien Administrative Agent and (b) second, after the

Payment in Full of the First Lien Obligations, the Prepetition Second Lien Secured Parties and

shall promptly turn over such amounts to the Second Lien Administrative Agent.

                       Notwithstanding anything to the contrary in this Final Order or the DIP

Loan Documents, prior to the Payment in Full of the First Lien Obligations, if the DIP

Administrative Agent or any DIP Lender shall obtain possession of any DIP Collateral or shall

realize any proceeds or payment in respect of any DIP Collateral, pursuant to the exercise of any

rights or remedies with respect to the DIP Collateral or by the exercise of any rights available to it

under applicable law or pursuant to this Final Order, at any time prior to the Payment in Full of

the First Lien Obligations, then it shall hold such DIP Collateral, proceeds or payment in trust for

the Prepetition First Lien Secured Parties and transfer such DIP Collateral, proceeds or payment,

as the case may be, to the First Lien Administrative Agent as promptly as practicable but, in any

event, within one (1) Business Day of demand. After the Payment in Full of the First Lien

Obligations, if the DIP Administrative Agent or any DIP Lender shall obtain possession of any

DIP Collateral or shall realize any proceeds or payment in respect of any DIP Collateral, pursuant

to the exercise of any rights or remedies with respect to the DIP Collateral or by the exercise of

any rights available to it under applicable law or pursuant to this Final Order, at any time prior to

the discharge of the Prepetition Second Lien Secured Indebtedness, then it shall hold such DIP

Collateral, proceeds or payment in trust for the Prepetition Second Lien Secured Parties and

transfer such DIP Collateral, proceeds or payment, as the case may be, to the Second Lien

Administrative Agent as promptly as practicable.




                                                 25
         Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 26 of 57




                           Notwithstanding anything to the contrary in this Final Order or the DIP

Loan Documents, the DIP Obligations on the Effective Date of the confirmed Plan, shall be

converted to common equity in the reorganized Debtors (or an entity directly owning substantially

all of the assets of the reorganized Debtors), paid in cash or discharged and extinguished, as

applicable, pursuant to, and to the extent required by, the Plan.

                    6.     Authorization to Use Proceeds of the DIP Facility and Cash Collateral;

    Budget Testing; Minimum Hedging Volumes.

                   (a) Subject to the terms and conditions of this Final Order, the Court hereby
    authorizes the DIP Loan Parties’ use of Cash Collateral and proceeds of the DIP Facility, solely
    and exclusively in a manner consistent with this Final Order and the Budget (subject to the
    variances permitted pursuant to the Budget Covenant (as defined below)), and for no other
    purposes.

                     (b) As used in this Final Order: (i) “Initial Budget” means the 13-week budget
    attached as 0 to the Interim Order and (ii) “Approved Budget” means the 13-week cash flow
    budget that is then in effect as set forth in paragraph 6(d) below, in the case of each of (i) and (ii),
    in form and substance satisfactory to the Majority DIP Lenders and the First Lien Administrative
    Agent (acting at the direction of the Required Consenting Revolving Credit Agreement Lenders5)
    in their sole discretion.

                    (c) By 5:00 p.m. Houston time on the third Business Day of each calendar
    week, commencing with the week following the week in which the Petition Date occurs, the DIP
    Loan Parties will provide an updated budget, consistent with the form of the Initial Budget and
    containing line items of sufficient detail to reflect the DIP Loan Parties’ projected disbursements
    and projected cash receipts for the then-upcoming 13-week period (the “Budget Update”) to the
    Requisite DIP Lenders (as defined in the DIP Credit Agreement, the “Majority DIP Lenders”)
    and the First Lien Administrative Agent, the U.S. Trustee and any statutory committee appointed
    in these Cases. Within one (1) Business Day of the Majority DIP Lenders’ and the First Lien
    Administrative Agent’s receipt of the Budget Update (or on such more frequent dates as may be
    requested by the Majority DIP Lenders or the First Lien Administrative Agent), the DIP Loan
    Parties and Opportune LLP will attend a teleconference with the Majority DIP Lenders and the
    First Lien Administrative Agent (and, if elected by either of the Majority DIP Lenders or the First
    Lien Administrative Agent, their respective financial advisors) to update them regarding
    compliance with the Budget Update and any other matters reasonably requested by any DIP
    Lender or the First Lien Administrative Agent.


5
         “Required Consenting Revolving Credit Agreement Lenders” shall mean the Prepetition First Lien Secured
Parties holding at least 66.67% of the principal loan amount of the Prepetition First Lien Secured Indebtedness.


                                                      26
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 27 of 57




                 (d) By 5:00 p.m. Houston time on the date that is two (2) days prior to the
Budget Approval Deadline (as defined in the DIP Credit Agreement), the DIP Loan Parties will
provide to the DIP Administrative Agent, DIP Lenders and First Lien Administrative Agent, the
U.S. Trustee and any statutory committee appointed in these Cases (A) an updated budget,
consistent with the form of the Initial Budget and containing line items of sufficient detail to
reflect the DIP Loan Parties’ projected disbursements and projected cash receipts for the then-
upcoming thirteen (13) week period (the “Interim Budget”) and (B) all other information
requested by the Majority DIP Lenders and the First Lien Administrative Agent (acting at the
direction of the Required Consenting Revolving Credit Agreement Lenders) in form and
substance satisfactory to the Majority DIP Lenders and First Lien Administrative Agent in their
reasonable discretion. The Debtors hereby acknowledge and agree that any Interim Budget
provided to the DIP Lenders and the First Lien Administrative Agent shall not amend, supplement
or replace the applicable Approved Budget until the Majority DIP Lenders and the First Lien
Administrative Agent (acting at the direction of the Required Consenting Revolving Credit
Agreement Lenders) deliver a notice (which may be delivered by electronic mail) to the DIP
Borrower stating that the Majority DIP Lenders and the First Lien Administrative Agent (acting
at the direction of the Required Consenting Revolving Credit Agreement Lenders) have approved
of such Interim Budget; provided, that if the Majority DIP Lenders or the First Lien
Administrative Agent (acting at the direction of the Required Consenting Revolving Credit
Agreement Lenders) do not provide such notice to the DIP Borrower, then the existing Approved
Budget shall continue to constitute the applicable Approved Budget until such time as either the
Bankruptcy Court orders alternative relief pursuant to dispute procedures agreed by the DIP
Borrower, the Majority DIP Lenders and the First Lien Administrative Agent (acting at the
direction of the Required Consenting Revolving Credit Agreement Lenders) or the subject Interim
Budget is agreed to among the DIP Borrower, the Majority DIP Lenders and the First Lien
Administrative Agent (acting at the direction of the Required Consenting Revolving Credit
Agreement Lenders) in their sole discretion in accordance with this Final Order. Once such
Interim Budget (or any alternate budget directed by the Bankruptcy Court) is so approved in
writing by the Majority DIP Lenders and the First Lien Administrative Agent (acting at the
direction of the Required Consenting Revolving Credit Agreement Lenders) in their sole
discretion, it shall amend, supplement and replace the prior Approved Budget and shall thereafter
constitute the Approved Budget. For the avoidance of doubt, the DIP Borrower’s failure to obtain
the Majority DIP Lenders’ and the First Lien Administrative Agent’s consent to an Interim
Budget by the Budget Approval Deadline shall not constitute an Event of Default (as defined in
the DIP Credit Agreement).
                 (e) Beginning on the first Wednesday following the conclusion of the First
Testing Period (the “First Variance Testing Date”) and on each two (2) week anniversary of the
First Variance Testing Date (each such date, a “Variance Testing Date”), in each case on or before
5:00 p.m. Houston time on such Variance Testing Date, the DIP Loan Parties will provide to the
DIP Administrative Agent, DIP Lenders and First Lien Administrative Agent a variance report
tested for the preceding two (2)-week period then ended as of the immediately preceding Friday
(each such period, a “Testing Period” and each such report, a “Variance Report”) (provided, that
the first such Testing Period shall run from the day following the Petition Date through the second
Friday thereafter (the date from the Petition Date through such second Friday, the “First Testing
Period”)), in form and substance satisfactory to the DIP Administrative Agent, the Majority DIP
Lenders and the First Lien Administrative Agent (acting at the direction of the Required


                                               27
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 28 of 57




Consenting Revolving Credit Agreement Lenders) in their reasonable discretion, detailing the
following: (i) the aggregate disbursements in respect of each line item of the DIP Loan Parties
and aggregate receipts in respect of each line item during the applicable Testing Period; (ii) any
variance (whether positive or negative, expressed as a percentage) between the aggregate
disbursements in respect of each line item made during such Testing Period by the DIP Loan
Parties against the aggregate disbursements in respect of each line item for the Testing Period as
set forth in the Approved Budget applicable to such Testing Period; and (iii) any variance
(whether positive or negative, expressed as a percentage) between the aggregate receipts in
respect of each line item received during such Testing Period by the DIP Loan Parties against the
aggregate receipts in respect of each line item for the Testing Period as set forth in the Approved
Budget applicable to such Testing Period, in each case of the foregoing clauses, with a detailed
explanation of any such variance in form, substance and detail satisfactory to the Majority DIP
Lenders and First Lien Administrative Agent (acting at the direction of the Required Consenting
Revolving Credit Agreement Lenders) in their reasonable discretion.

                (f)    As of any Variance Testing Date, beginning with the First Variance Testing
Date, the DIP Loan Parties shall not allow the actual cash disbursements made by the DIP Loan
Parties in respect of any line-item during such Testing Period to be greater than fifteen-percent
(15%) of the corresponding line-item for the DIP Loan Parties set forth in the Approved Budget
for such Testing Period (each, the “Variance Limit”); provided, that the cash expenses and
disbursements considered for determining compliance with this covenant shall exclude (w)
royalty payments, production and ad valorem taxes, or other disbursements calculated based on
the volume or amount of oil, gas, or natural gas liquid production, (x) the DIP Loan Parties’
disbursements and expenses in respect of professional fees during such Testing Period, (y)
interest, financing fees, and bank fees and service charges paid during such Testing Period and
(z) net hedge settlements during such Testing Period. Additional variances, if any, from the
Approved Budget, and any proposed changes to the Approved Budget, shall be subject to the
written consent of the Majority DIP Lenders and First Lien Administrative Agent (acting at the
direction of the Required Consenting Revolving Credit Agreement Lenders) in their sole
discretion. For the avoidance of doubt, any reference to “written consent” hereunder shall include
consent granted by email. The covenant described in this paragraph 6(f) shall be referred to herein
as the “Budget Covenant”. The DIP Loan Parties’ failure to comply with the Budget Covenant
will constitute an event of default under the DIP Credit Agreement.

                (g) The DIP Loan Parties will as soon as practical after the Petition Date (and
in no case later than ten (10) Business Days after the Petition Date), enter into new Swap
Agreements (as defined in the DIP Credit Agreement) (such new post-petition Swap Agreements,
the “Postpetition Swap Agreements”) with Prepetition First Lien Lenders (or their affiliates) (in
their capacity as such, the “Hedge Providers”) pursuant to standards agreed in advance by the
DIP Loan Parties, the Majority DIP Lenders and the First Lien Administrative Agent pursuant to
which the DIP Loan Parties have hedged notional volumes of not less than 70% of the reasonably
anticipated projected production (based on the Initial Reserve Report, as defined in the DIP Credit
Agreement) updated by the DIP Loan Parties to include wells brought into production and exclude
wells permanently shut in (as determined by the DIP Borrower in its reasonable discretion), in
each case prior to the closing date of the DIP Facility) of crude oil and natural gas, calculated



                                               28
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 29 of 57




separately, from Proved Developed Producing Reserves of Oil and Gas Properties (each, as
defined in the DIP Credit Agreement) of the DIP Loan Parties for each month during the
subsequent twenty-four (24) calendar month period immediately following the Petition Date;
provided that at least 50% of all such Postpetition Swap Agreements must be in the form of fixed
for floating swaps and the remaining 50% may be in the form of costless collars or puts (each
such Postpetition Swap Agreement and the obligations thereunder, collectively, to the extent
entered into pursuant to an order of this Court authorizing, among other things, the Debtors to
perform under prepetition interest rate swaps and enter into and perform under postpetition
hedging agreements (the “Hedge Order”), the “Hedge Claims” and the liens securing such Hedge
Claims, the “Hedge Liens”).

               7.     Adequate Protection for the Prepetition Secured Parties. In addition to

all the existing security interests and liens granted to or for the benefit of the Prepetition Secured

Parties in and with respect to their respective Prepetition Collateral, including the Cash Collateral,

as adequate protection for, and to secure payment of an amount equal to, the Collateral

Diminution (as defined herein), and as an inducement to the Prepetition Secured Parties to permit

the Prepetition Loan Party’s use of the Cash Collateral as provided for in this Final Order, the

Prepetition Loan Party hereby grants the following adequate protection to the extent of any

Collateral Diminution:

                (a) Adequate Protection Liens. Pursuant to Bankruptcy Code sections 361(2)
and 363(c)(2), and subject in all cases to the Carve Out (as defined herein), effective as of the
Petition Date and in each case perfected without the necessity of the execution by the Prepetition
Loan Party (or recordation or other filing) of security agreements, control agreements, pledge
agreements, financing statements, mortgages or other similar documents, or by possession or
control, each of the Prepetition Administrative Agents are hereby granted, for the benefit of their
respective Prepetition Secured Parties, to secure payment of an amount equal to the Collateral
Diminution, a valid, binding, continuing, enforceable, fully-perfected first priority senior (except
as otherwise provided in this paragraph 7(a) below with respect to the Permitted Prior Liens)
security interest in and lien on (all such liens and security interests, the “Administrative Adequate
Protection Liens”) the Prepetition Collateral and all other of the Prepetition Loan Party’s now
owned and hereafter-acquired real and personal property, assets and rights of any kind or nature,
wherever located, whether encumbered or unencumbered, including, without limitation, all
prepetition and postpetition property of the Prepetition Loan Party’s estate, and the proceeds,
products, rents and profits thereof, whether arising from section 552(b) of the Bankruptcy Code
or otherwise, including, without limitation, all equipment, all inventory, all oil, gas and other
hydrocarbons and all products and substances derived therefrom (including all raw materials and
work in process therefore, finished goods thereof, and materials used or consumed in the
manufacture or production thereof), all goods, all accounts, cash, payment intangibles, deposit


                                                 29
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 30 of 57




accounts, accounts receivable, other rights to payment, general intangibles, contracts, servicing
rights, servicing receivables, securities, chattel paper, all interest rate hedging agreements,
commodity hedging agreements and similar agreements, owned real estate, real property
leaseholds, oil and gas leases, fixtures, patents, copyrights, trademarks, trade names, rights under
license agreements and other intellectual property, claims and causes of action and all proceeds
of the foregoing (excluding Avoidance Actions, but including proceeds of Avoidance Actions,
upon entry of this Final Order) (all property identified in this paragraph 7(a) being collectively
referred to as the “Collateral”), subject only to valid, perfected, unavoidable, and enforceable (i)
prepetition liens (if any) which are senior to the Prepetition Secured Parties’ liens or security
interests as of the Petition Date, (ii) prepetition claims for set off and recoupment (if any) which
are senior to the Prepetition Secured Parties’ liens or security interests as of the Petition Date, and
(iii) liens in existence immediately prior to the Petition Date that are perfected subsequent to the
Petition Date as permitted by section 546(b) of the Bankruptcy Code and that are senior to the
Prepetition Secured Parties’ liens or security interests as of the Petition Date and that are permitted
under the First Lien Credit Agreement and the Second Lien NPA, as applicable, (the liens and
claims in clauses (i), (ii), and (iii) above respectively, the “Permitted Prior Liens”), in which case
the Administrative Adequate Protection Liens shall be immediately junior in priority to such
Permitted Prior Liens. The Administrative Adequate Protection Liens for the benefit of the
Prepetition Second Lien Secured Parties shall be junior and subordinate to the Administrative
Adequate Protection Liens for the benefit of the Prepetition First Lien Secured Parties and the
Hedge Liens on the same basis and pursuant to the same subordination terms as under that certain
Intercreditor Agreement dated as of December 8, 2017 among the First Lien Administrative
Agent as agent for the Prepetition First Lien Secured Parties, and the Second Lien Administrative
Agent as agent for the Prepetition Second Lien Secured Parties (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Intercreditor Agreement”).

                (b) Adequate Protection Claims. Effective as of the Petition Date, and subject
only to the Carve Out, an allowed administrative expense claim for each of the Prepetition
Administrative Agents is hereby granted, for the benefit of their respective Prepetition Secured
Parties, in the amount of any Collateral Diminution arising pursuant to section 507(b) of the
Bankruptcy Code against the Prepetition Loan Party with priority over all other administrative
claims in the Cases (subject only to the Carve Out), including all claims of the kind specified
under sections 503(b) of the Bankruptcy Code (the “Administrative Adequate Protection
Claims”), which administrative claim shall have recourse to and be payable from all prepetition
and postpetition property of the Prepetition Loan Party, excluding the Carve Out, and including,
without limitation, upon entry of this Final Order, the proceeds or property recovered in respect
of any Avoidance Actions. For avoidance of doubt, the Administrative Adequate Protection
Claims shall include amounts due (i) to the Prepetition First Lien Secured Parties under Section
12.03 of the First Lien Credit Agreement for all out-of-pocket expenses (including fees and
expenses of RPA Advisors, LLC, Bracewell LLP, White & Case LLP and other legal expenses
and settlement costs) incurred in connection with these Cases and (ii) to the Prepetition Second
Lien Secured Parties under Section 12.03 of the Second Lien NPA for all expenses (including
fees and expenses of Kirkland & Ellis LLP, Intrepid Financial Partners, LLC, Rothschild & Co.,
Shipman & Goodwin LLP, local counsel, if any, to the Second Lien Administrative Agent, Zack
A. Clement PLLC, and other legal expenses and settlement costs) incurred in connection with
these Cases. The Administrative Adequate Protection Claims for the benefit of the Prepetition


                                                 30
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 31 of 57




Second Lien Secured Parties shall be junior and subordinate to the Administrative Adequate
Protection Claims for the benefit of the Prepetition First Lien Secured Parties and the Hedge
Claims on the same basis as the Prepetition Second Liens are junior and subordinate to the
Prepetition First Liens under the Intercreditor Agreement.

                (c) Adequate Protection Payments. The Prepetition Loan Party is authorized
and directed to pay to the First Lien Administrative Agent for the ratable benefit of the Prepetition
First Lien Secured Parties adequate protection payments on the last Business Day of each calendar
month (or when otherwise due and payable) after the entry of the Interim Order, in each case, in
an amount equal to all accrued and unpaid (i) prepetition and postpetition interest, and (ii) without
duplication of the fees and expenses payable under paragraph 7(e) below, prepetition or
postpetition fees and costs due and payable under the First Lien Credit Agreement (including,
without limitation, interest on loans, breakage costs and accrued fees owing to the First Lien
Administrative Agent). In the case of adequate protection payments consisting of postpetition
interest and other amounts, such payments shall be calculated based on the non-default rate of
interest as provided in Section 3.02(a) or (b), as applicable of the First Lien Credit Agreement.
The rights of all parties (including the Prepetition First Lien Secured Parties) are reserved as to
whether payments made by the Prepetition Loan Party pursuant to this paragraph 7(c) constitute
payments of principal, interest or otherwise pursuant to section 506(b) of the Bankruptcy Code.
For the avoidance of doubt, interest with respect to the Second Lien NPA shall continue to accrue
for the duration of the Cases but shall not be paid as adequate protection absent further order of
the Court.

               (d) Other Covenants. The Prepetition Loan Party shall maintain its cash
management arrangements in a manner consistent with this Court’s interim or final order, as
applicable, approving the Debtors’ Emergency Motion for Entry of Interim and Final Orders
Authorizing (A) the Maintenance of the Cash Management System; (B) Maintenance of the
Existing Bank Accounts; (C) Continued Use of Existing Business Forms; (D) Continued
Performance of Intercompany Transactions in the Ordinary Course of Business and Grant of
Administrative Expense Status for Postpetition Intercompany Claims; and (E) Granting Related
Relief. Without prejudice to the restrictions contained in Section 9.11 of the DIP Credit
Agreement, Prepetition Loan Party shall not use, sell or lease any material assets with an
aggregate fair market value in excess of $200,000 in any single transaction or series of related
transactions outside the ordinary course of business, or seek authority of this Court to do any of
the foregoing, without prior written consent of the First Lien Administrative Agent (acting at the
direction of the Required Consenting Revolving Credit Agreement Lenders) and the Majority
DIP Lenders at least five (5) Business Days prior to the date on which the Prepetition Loan Party
seeks the authority of this Court for such use, sale or lease; for the avoidance of doubt nothing
herein shall limit the Prepetition Loan Party’s right to use, sell, or lease assets in the ordinary
course of business; provided that, for avoidance of doubt, any “farm-in,” “farm-out,” or trade or
swap of oil and gas properties shall not be permitted except ordinary course transactions with the
consent of the Majority DIP Lenders and First Lien Administrative Agent (acting at the direction
of the Required Consenting Revolving Credit Agreement Lenders). The Prepetition Loan Party
shall comply with the covenants contained in Sections 8.06, 8.07, and 8.11 of the First Lien Credit
Agreement regarding the maintenance and insurance of the Prepetition Collateral and the
Collateral.


                                                31
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 32 of 57




                (e) Fees and Expenses. Subject to paragraph 34 of this Final Order, as
additional adequate protection, the Prepetition Loan Party shall pay in cash on a monthly basis (i)
the reasonable professional fees, expenses and disbursements (including, but not limited to, the
expenses and disbursements of Bracewell LLP, White & Case, LLP, RPA Advisors, LLC, and
other third-party consultants) incurred by the First Lien Administrative Agent and Prepetition
First Lien Secured Parties under the Prepetition First Lien Credit Agreement, whether arising
prior to or subsequent to the Petition Date; and (ii) the reasonable professional fees, expenses and
disbursements (including, but not limited to, the fees, expenses and disbursements of Kirkland &
Ellis LLP, Zack A. Clement PLLC, Intrepid Financial Partners, LLC, Rothschild & Co., Shipman
& Goodwin LLP and local counsel, if any, to the DIP Administrative Agent and the Second Lien
Administrative Agent) incurred by the Second Lien Administrative Agent and Prepetition Second
Lien Secured Parties under the Prepetition Second Lien Note Documents, whether arising prior
to or subsequent to the Petition Date. The rights of all parties (including the Prepetition First Lien
Secured Parties, the Prepetition Second Lien Secured Parties, and the DIP Secured Parties) are
reserved as to whether payments made by the Prepetition Loan Party pursuant to this paragraph
7(e) constitute payments of principal, interest or otherwise pursuant to section 506(b) of the
Bankruptcy Code.

               (f)    Reporting Requirements. As additional adequate protection to the
Prepetition Secured Parties, the Debtors shall provide the following additional reporting to the
First Lien Administrative Agent, Second Lien Administrative Agent, and DIP Administrative
Agent (subject to any applicable limitations set forth below, and it being understood that any
information shared may be shared with the Prepetition First Lien Lenders, Prepetition Second
Lien Holders, and DIP Lenders and that any information delivered to the Prepetition First Lien
Lenders shall also be delivered to the Prepetition Second Lien Holders and DIP Lenders and vice
versa), with copies of all such reporting shared with counsel to any Committee, if any, and the
U.S. Trustee upon request:

               (i)    [Reserved];

               (ii) By 5:00 p.m. Houston time on the last Business Day of each calendar week,
       commencing with the week following the week the Petition Date occurs, a reporting
       package that includes (a) current daily production by well (two-stream, gross) provided
       seven days in arrears, (b) current accounts payable aging report, including capital
       expenses, (c) current corporate model as available (4 + 8 version or latest equivalent), (d)
       current hedge mark-to-market detail, (e) final capitalization, including cash balance and
       debt outstanding for such weekly period, (f) operations report, including current well
       status and anticipated capital needs, (g) as requested, a six-week cash flow forecast and
       extended monthly liquidity budget and (h) any other items reasonably requested by the
       Majority DIP Lenders or the First Lien Administrative Agent, in each case, in form and
       detail reasonably satisfactory to the Majority DIP Lenders and First Lien Administrative
       Agent, as applicable;

               (iii) The documents relating to the Approved Budget as set forth in paragraph 6
       hereof, including the Variance Reports.


                                                 32
Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 33 of 57




         (iv) As soon as available, but in any event in accordance with then applicable
 law and not later than 60 days after the end of each of the first three fiscal quarters of each
 fiscal year of RRI, the unaudited consolidating and consolidated balance sheet for RRI
 and its consolidated subsidiaries and related statements of operations, members’ equity,
 as applicable, and cash flows as of the end of and for such fiscal quarter and the then
 elapsed portion of the fiscal year, setting forth in comparative form the figures for the
 corresponding period or periods of (or, in the case of the balance sheet, as of the end of)
 the previous fiscal year, all certified by a Responsible Officer (as defined in the DIP Credit
 Agreement, “Responsible Officer”) of RRI as presenting fairly in all material respects the
 financial condition and results of operations of RRI and its consolidated subsidiaries on a
 consolidated basis in accordance with GAAP (as defined in the DIP Credit Agreement,
 “GAAP”) consistently applied, subject to normal year-end audit adjustments and the
 absence of footnotes;

         (v) Concurrently with any delivery of financial statements under clause (iv), a
 certificate of a Responsible Officer of each of RRI and the DIP Borrower in substantially
 the form of Exhibit D of the DIP Credit Agreement (i) certifying as to whether a default
 has occurred and, if a default has occurred, specifying the details thereof and any action
 taken or proposed to be taken with respect thereto, and (ii) stating whether any change in
 GAAP or in the application thereof has occurred since the date of the most recently
 delivered financial statements referred to in clause (iv) and, if any such change has
 occurred, specifying the effect of such change on the financial statements accompanying
 such certificate.

         (vi) As soon as reasonably practicable after written request from the First Lien
 Administrative Agent, Second Lien Administrative Agent, or DIP Administrative Agent,
 reasonable access to any consultant, turnaround management, broker or financial advisory
 firm retained by any DIP Loan Party in any of the Cases and, if requested, copies of all
 retention agreements for each such consultant;

         (vii) Concurrently with any delivery of financial statements under clause (iv), a
 certificate of a Responsible Officer, in form and substance satisfactory to the Majority
 DIP Lenders, setting forth as of the last Business Day of the period covered by such
 financial statements, a true and complete list of all Postpetition Swap Agreements of each
 DIP Loan Party, the material terms thereof (including the type, term, effective date,
 termination date and notional amounts or volumes), any new credit support agreements
 relating thereto (other than Security Instruments (as defined in the DIP Credit
 Agreement)) not listed on Schedule 7.22 of the DIP Credit Agreement, any margin
 required or supplied under any credit support document, and the counterparty to each such
 agreement;

        (viii) Within five (5) Business Days following each change in the insurance
 maintained in accordance with Section 8.07 of the DIP Credit Agreement, certificates of
 insurance coverage with respect to the insurance required by Section 8.07 of the DIP


                                          33
Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 34 of 57




 Credit Agreement, in form and substance satisfactory to the Majority DIP Lenders, and,
 if requested by the DIP Administrative Agent or any DIP Lender, all copies of the
 applicable policies;

         (ix) Prompt written notice, and in any event within ten Business Days, of the
 occurrence of any Casualty Event (as defined in the DIP Credit Agreement) to any
 property having a fair market value in excess of $250,000 or the commencement of any
 condemnation or eminent domain action or proceeding that could reasonably be expected
 to result in such a Casualty Event;

        (x) Promptly, but in any event no later than three (3) Business Days prior to the
 execution thereof, copies of any amendment, modification or supplement to any of the
 organizational documents of the DIP Loan Parties or any subsidiary;

         (xi) Concurrently with the furnishing or receipt thereof, copies of (i) any notice
 of default or any notice related to the exercise of remedies, in each case pursuant to the
 First Lien Credit Agreement, (ii) any amendment or other written modification of the First
 Lien Credit Agreement and (iii) any other notices, reports, reporting, deliverables or other
 written information provided under the terms of the First Lien Credit Agreement or the
 Orders (as defined in the DIP Credit Agreement, “Orders”) not otherwise required to be
 furnished to the DIP Administrative Agent or the DIP Lenders pursuant to any other
 provisions of the DIP Loan Documents or the Orders;

         (xii) As soon as available, but in any event not later than 45 days after the end of
 each calendar month, commencing with the first full calendar month after the Closing
 Date (as defined in the DIP Credit Agreement), a report setting forth, for the trailing
 twelve month period, the volume of production and sales attributable to production (and
 the prices at which such sales were made and the revenues derived from such sales) for
 such trailing twelve month period from the Oil and Gas Properties (as defined in the DIP
 Credit Agreement, “DIP Oil and Gas Properties”), and setting forth the related ad valorem,
 severance and production taxes, lease operating expenses and capital expenditures
 attributable thereto and incurred for such trailing twelve month period;

        (xiii) Promptly upon receipt thereof, a copy of each other report or letter
 submitted to any DIP Loan Party by independent accountants in connection with any
 annual, interim or special audit made by them of the books of any such person, and a copy
 of any response by such person, or the board of directors or other appropriate governing
 body of such person, to such letter or report;

        (xiv) Promptly after the same has become publicly available, copies of all
 periodic and other reports, proxy statements and other materials filed by any DIP Loan
 Party with the SEC or with any national securities exchange;




                                         34
Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 35 of 57




         (xv) Promptly after the furnishing thereof, copies of any financial statement,
 report or notice furnished to or by any person pursuant to the terms of any preferred stock
 designation, indenture, loan or credit or other similar agreement, other than the DIP Credit
 Agreement and not otherwise required to be furnished to the DIP Lenders pursuant to any
 other provision of Section 8.01 of the DIP Credit Agreement;

         (xvi) In the event the DIP Borrower or any of its Subsidiaries (as defined in the
 DIP Credit Agreement) intends to sell, transfer, assign, or otherwise dispose of DIP Oil
 and Gas Properties (or any Equity Interest (as defined in the DIP Credit Agreement) of
 any DIP Loan Party that owns DIP Oil and Gas Properties) or terminate, unwind, cancel
 or otherwise dispose of or monetize Postpetition Swap Agreements, prior written notice
 of such disposition, termination, unwind or cancellation, the price thereof and the
 anticipated date of closing and any other details thereof reasonably requested by the DIP
 Administrative Agent or any DIP Lender; provided that the foregoing are subject to the
 prior written consent of the Majority DIP Lenders in accordance with Section 9.11 of the
 DIP Credit Agreement;

          (xvii) Prompt written notice of (and in any event no later than ten (10) days prior
 thereto or such other time as the Majority DIP Lenders may agree) any change (i) in a DIP
 Loan Party’s corporate name or in any trade name used to identify such person in the
 conduct of its business or in the ownership of its properties, (ii) in the location of the DIP
 Loan Party’s chief executive office or principal place of business, (iii) in the DIP Loan
 Party’s identity or corporate structure or in the jurisdiction in which such person is
 incorporated or formed, (iv) in the DIP Loan Party’s jurisdiction of organization or such
 person’s organizational identification number in such jurisdiction of organization, and
 (v) in the DIP Loan Party’s federal taxpayer identification number;

         (xviii) Concurrently with the delivery of any financial statements pursuant to
 clause (iv) above, a report setting forth, for each fiscal quarter during the then current
 fiscal year to date, the volume of production and sales attributable to production (and the
 prices at which such sales were made and the revenues derived from such sales) for each
 such fiscal quarter from the DIP Oil and Gas Properties, and setting forth the related ad
 valorem, severance and production taxes, lease operating expenses and capital
 expenditures attributable thereto and incurred for each such fiscal quarter;

        (xix) [Reserved]

        (xx) Promptly upon request (and in any event within ten (10) Business Days of
 request), any reporting or information related to environmental, social and governance
 matters of the DIP Loan Parties as the DIP Administrative Agent or the DIP Lenders may
 reasonably request from time to time;




                                          35
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 36 of 57




              (xxi) Promptly following any request therefor, such other information regarding
       the operations, business affairs and financial condition of the DIP Borrower or any
       Subsidiary (as defined in the DIP Credit Agreement) (including any Plan (as defined in
       the DIP Credit Agreement) or Multiemployer Plan (as defined in the DIP Credit
       Agreement) and any reports or other information required to be filed under ERISA (as
       defined in the DIP Credit Agreement)), or compliance with the terms of the DIP Credit
       Agreement or any other DIP Loan Document, as the DIP Administrative Agent or any
       DIP Lender may reasonably request; and

               (xxii) Promptly after the occurrence of any of the following (and, in any case, no
       later than three (3) Business Days after knowledge thereof by any DIP Loan Party), the
       DIP Borrower will furnish written notice of (1) the occurrence of any default or Event of
       Default (as defined in the DIP Credit Agreement); (2) the filing or commencement of, or
       the threat in writing of, any action, suit, proceeding, investigation or arbitration by or
       before any arbitrator or Governmental Authority (as defined in the DIP Credit Agreement)
       against or affecting the Loan Parties thereof not previously disclosed in writing to the DIP
       Lenders or any material adverse development in any action, suit, proceeding, investigation
       or arbitration (whether or not previously disclosed to the DIP Lenders) that, in either case,
       if adversely determined, could reasonably be expected to result in a Material Adverse
       Effect (as defined in the DIP Credit Agreement); (3) the occurrence of any ERISA Event
       (as defined in the DIP Credit Agreement) that, alone or together with any other ERISA
       Events that have occurred, could reasonably be expected to result in a Material Adverse
       Effect; and (4) the occurrence of any Material Adverse Effect.

               8.    Collateral Diminution. For purposes of this Final Order, “Collateral

Diminution” shall mean an amount equal to the diminution of the value from and after the Petition

Date of the Prepetition Administrative Agents’ interests in the Prepetition Collateral upon which

any of the Prepetition Administrative Agents have valid, perfected, enforceable and non-

avoidable liens or security interests, resulting from the use, sale, or lease of the Prepetition

Collateral, including Cash Collateral (whether in accordance with the terms and conditions of this

Final Order or otherwise), or the imposition of the automatic stay. Cash payments made to the

respective Prepetition Secured Parties pursuant to the Interim Order or this Final Order shall

reduce each such respective Prepetition Secured Parties’ Collateral Diminution on a dollar for

dollar basis. For the avoidance of doubt, the rights of all parties in interest, including any




                                               36
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 37 of 57




Committee, concerning whether Collateral Diminution has occurred and the extent and/or amount

of such Collateral Diminution, are hereby expressly reserved.

                9.    Priority     of   Administrative      Adequate      Protection     Liens    and

Administrative Adequate Protection Claims. Except for (i) the Carve Out and (ii) as otherwise

provided in paragraph 7 of this Final Order, the Administrative Adequate Protection Liens and

Administrative Adequate Protection Claims granted to the Prepetition Secured Parties pursuant

to paragraph 7 of this Final Order shall not be subject or junior to any lien or security interest that

is avoided and preserved for the benefit of the Debtors’ estates under section 551 of the

Bankruptcy Code and shall not be subordinated to or made pari passu with any lien, security

interest or administrative claim under section 364 of the Bankruptcy Code or otherwise.

                10.   Carve Out.

                (a) As used in this Final Order, “Carve Out” shall mean the sum of (i) all fees
required to be paid to the Clerk of the Bankruptcy Court and the U.S. Trustee pursuant to 28
U.S.C. § 1930(a), (ii) all allowed unpaid fees and disbursements that are both included in the
Budget (whether allowed by interim order, final order, procedural order or otherwise) (the
“Allowed Professional Fees”) and incurred by professionals retained by the Debtors in rendering
services to the Debtors and, subject to the limitations set forth in paragraphs 10 and 27 of this
Final Order, any Committee to the Debtors (collectively, the “Professional Persons”), and all
expenses of members of any such Committee included in the Budget and allowed pursuant to
section 503(b)(3)(F) of the Bankruptcy Code incurred at any time before the delivery by the First
Lien Administrative Agent or the DIP Administrative Agent of written notice (via electronic mail,
overnight delivery or hand delivery) to the Debtors, counsel for the Debtors, counsel to the
Second Lien Administrative Agent, the U.S. Trustee, and counsel to any Committee, stating that
a Termination Date or Termination Event (as such terms are defined herein) has occurred and is
continuing and that the Post-Carve Out Notice Cap has been triggered (a “Carve Out Notice”), in
each case, whether allowed by the Court prior to or after delivery of a Carve Out Notice; provided,
that Cash Collateral may only be utilized to pay up to the aggregate amounts set forth for
Professional Persons in the Budget during such period prior to the delivery of the Carve Out
Notice, (iii) the Allowed Professional Fees of the Professional Persons incurred on or after the
first Business Day following delivery of the Carve Out Notice in an aggregate amount not to
exceed $1,000,000 (the “Post-Carve Out Notice Cap”), and (iv) reasonable fees and expenses
incurred by a chapter 7 trustee under section 726(b) of the Bankruptcy Code in an amount not to
exceed $100,000. Notwithstanding anything to the contrary in this Final Order, in no way shall
the Carve Out, Carve Out Reserve or the Budget or any of the foregoing be construed as a cap or



                                                 37
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 38 of 57




limitation on the amount of Professional Fees due and payable by the Prepetition Loan Party or
that may be allowed by the Court at any time.

                (b) Upon delivery of a Carve Out Notice, the Carve Out Notice shall constitute
a demand to the Prepetition Loan Party to utilize cash on hand as of the date of such notice and
any available cash thereafter held by the Prepetition Loan Party to fund a segregated account held
with the First Lien Administrative Agent in trust for the benefit of the Professional Persons (the
“Carve Out Reserve”) in an amount equal to the sum of (A) all fees and expenses required to be
paid pursuant to subparagraphs (i) and (ii) in the definition of Carve Out above (subject to the
Budget), (B) all billed and unpaid monthly fees and expenses of all Professional Persons
(including outstanding holdbacks) pursuant to subparagraphs (i) and (ii) in the definition of Carve
Out above (subject to the Budget); (C) all unbilled fees and expenses of Professional Persons
incurred prior to delivery of the Carve Out Notice pursuant to subparagraphs (i) and (ii) in the
definition of Carve Out above (subject to the Budget); (D) all billed and unbilled expenses of
members of any Committee for the Prepetition Loan Party allowable pursuant to section
503(b)(3)(F) (subject to the Budget); and (E) the Post-Carve Out Notice Cap. The failure of the
Carve Out Reserve to satisfy in full the amount set forth in the Carve Out shall not affect the
priority of the Carve Out.

               (c) Notwithstanding anything to the contrary in any of the Administrative
Credit Documents or this Final Order, following delivery of a Carve Out Notice, the Prepetition
Administrative Agents and the Prepetition Secured Parties shall not, and shall not direct any entity
to, sweep or foreclose on cash (including cash received as a result of the sale or other disposition
of any assets) of the Prepetition Loan Party until the Carve Out Reserve has been fully funded.
Further, notwithstanding anything to the contrary herein or in the Administrative Credit
Documents, in no way shall the Budget, Carve Out, Post-Carve Out Notice Cap, Carve Out
Reserve, or any of the foregoing be construed as a cap or limitation on the amount of the Allowed
Professional Fees due and payable by the Prepetition Loan Party to the Professional Persons;
provided that the foregoing shall not be a restriction on any party’s rights to object to the
allowance of any unpaid fees and disbursements of the Professional Persons.

                (d) Any payment or reimbursement of Allowed Professional Fees made to any
Professional Persons prior to the delivery of the Carve Out Notice shall not reduce the Carve Out.
Any payment or reimbursement of Allowed Professional Fees made to any Professional Persons
on or after the delivery of the Carve Out Notice shall permanently reduce the Carve Out on a
dollar-for-dollar basis. For the avoidance of doubt, the funding or payment of the Carve Out from
cash on hand or other available cash shall not reduce Prepetition First Lien Secured Indebtedness
or the amounts outstanding under the Prepetition Second Lien Note Documents (collectively, the
“Prepetition Secured Indebtedness”).

                (e) Notwithstanding anything in this Final Order to the contrary, no portion of
the Carve Out or any other Prepetition Collateral or Collateral, shall be used for professional fees
and expenses incurred for any litigation or threatened litigation against any of the Prepetition
Secured Parties or for the purpose of challenging the validity, extent or priority of any claim, lien
or security interest held or asserted by the Prepetition Secured Parties or asserting any defense,
claim, counterclaim, or offset with respect to the Prepetition Secured Indebtedness or the security


                                                38
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 39 of 57




interests or liens held by the Prepetition Secured Parties in the Prepetition Collateral or Collateral;
provided, however, that (i) an aggregate of $50,000 from the Carve Out may be used to pay
Allowed Professional Fees and expenses of any Committee to investigate the claims and liens of
the Prepetition Secured Parties and (ii) the Prepetition Loan Party may use Cash Collateral to pay
Allowed Professional Fees incurred by the Prepetition Loan Party in order to respond to discovery
requests by any Committee in connection with such investigation, subject to the Budget.

                11.   Postpetition Lien Perfection. Without the necessity of the filing of

financing statements, security agreements, federal or state notices, pledge agreements, recordings,

mortgages or other documents or taking possession or control of any Collateral, this Final Order

shall be sufficient evidence of the Administrative Agents’ perfected security interests and liens

granted in the Collateral pursuant to this Final Order. Notwithstanding the foregoing, the DIP

Loan Parties are authorized and directed to execute such documents including, without limitation,

mortgages, pledges and Uniform Commercial Code financing statements and to use Cash

Collateral to pay such costs and expenses as may be reasonably requested by the First Lien

Administrative Agent, the Second Lien Administrative Agent or the DIP Administrative Agent

to provide further evidence of the perfection of the First Lien Administrative Agent’s, the Second

Lien Administrative Agent’s, or the DIP Administrative Agent’s security interests and liens in

the Collateral or the DIP Collateral as provided for herein. All such documents shall be deemed

to have been recorded and filed as of the Petition Date.

                12.   Inspection Rights. In addition to, and without limiting, whatever rights to

access the Prepetition First Lien Secured Parties have under the Prepetition First Lien Credit

Documents or the Prepetition Second Lien Secured Parties have under the Prepetition Second

Lien Note Documents, upon reasonable prior written notice (including via acknowledged

electronic mail) during normal business hours, the Debtors shall permit representatives, agents

and employees of the First Lien Administrative Agent, the Prepetition Second Lien Holders,

and/or the Majority DIP Lenders to (i) have reasonable access to and inspect and copy the



                                                 39
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 40 of 57




Debtors’ books and records, including all records and files of the Debtors pertaining to the

Prepetition Collateral, the Collateral and the DIP Collateral, (ii) have reasonable access to and

inspect the Debtors’ properties and (iii) discuss the Debtors’ affairs, finances, and condition with

the Debtors’ officers and financial advisors.

               13.    Cash Collateral Termination Events. Subject to paragraphs 10 and 15 of

this Final Order, the DIP Loan Parties’ right to use the Cash Collateral pursuant to this Final

Order shall automatically terminate (the date of any such termination, the “Cash Collateral

Termination Date”) without further court proceedings on the earliest to occur of any of the events

set forth in clauses (a) through (p) below (such events, collectively, the “Cash Collateral

Termination Events”):

               (a)    [Reserved];

              (b) entry of any order modifying, reversing, revoking, staying, rescinding,
vacating, or amending this Final Order without the express written consent of the First Lien
Administrative Agent, acting at the direction of the First Lien Majority Lenders;

               (c) any Debtor’s case is dismissed or converted to a case under chapter 7 of the
Bankruptcy Code, or, without the express written consent of the First Lien Administrative Agent
acting at the direction of the First Lien Majority Lenders, a trustee under chapter 11 of the
Bankruptcy Code or an examiner with expanded powers is appointed in any Debtor’s case, or any
Debtor seeks entry of an order accomplishing any of the foregoing;

               (d) except as otherwise provided in this Final Order, (i) an order is entered
granting another claim or lien pari passu with or senior to the Prepetition First Liens,
Administrative Adequate Protection Liens, Hedge Liens, or Administrative Adequate Protection
Claims or Hedge Claims, under this Final Order or an order of the Court is entered reversing,
staying for a period in excess of ten (10) Business Days, vacating or otherwise amending,
supplementing, or modifying this Final Order in a manner materially adverse to the Prepetition
First Lien Secured Parties or Hedge Providers, in each case without the written consent of the
First Lien Administrative Agent acting at the direction of the First Lien Majority Lenders or (ii)
an order is entered granting another claim or lien pari passu with or senior to the Prepetition
Second Liens, Administrative Adequate Protection Liens or Administrative Adequate Protection
Claims, under this Final Order or an order of the Court is entered reversing, staying for a period
in excess of ten (10) Business Days, vacating or otherwise amending, supplementing or
modifying this Final Order in a manner materially adverse to the Prepetition Second Lien Secured



                                                40
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 41 of 57




Parties, in each case without the written consent of the Second Lien Administrative Agent acting
at the direction of the Requisite Holders (as defined in the Second Lien NPA);

                (e) any proceeding is commenced by any Debtor seeking, or otherwise
consenting to, (x) the invalidation, subordination, or other challenge to the Prepetition First Lien
Secured Indebtedness, Prepetition First Liens, Prepetition Second Lien Secured Indebtedness,
Prepetition Second Liens, Administrative Adequate Protection Liens, or Administrative Adequate
Protection Claims, or Hedge Claims or Hedge Liens or (y) any relief under section 506(c) of the
Bankruptcy Code with respect to any Prepetition Collateral or any Collateral, including the Cash
Collateral, or (ii) any Debtor files a motion, pleading, or proceeding which could reasonably be
expected to result in a material impairment of the rights or interests of the Prepetition Secured
Parties or Hedge Providers, except any motion or other pleading otherwise permitted by this Final
Order;

                (f)    the entry by this Court of an order granting relief from the automatic stay
imposed by section 362 of the Bankruptcy Code to any entity other than the Prepetition
Administrative Agents or the Prepetition Secured Parties with respect to the Prepetition Collateral
or the Collateral without the written consent of the First Lien Administrative Agent acting at the
direction of the First Lien Majority Lenders and the Second Lien Administrative Agent acting at
the direction of the Requisite Lenders (as defined in the Second Lien NPA), which consent may
be withheld in its sole discretion;

               (g)    the effective date of any confirmed chapter 11 plan for any of the Debtors;

                 (h) the entry of a subsequent order of the Court (i) terminating the Prepetition
Loan Party’s use of Cash Collateral or (ii) authorizing the use of Cash Collateral by any person
that is not the Prepetition Loan Party;

                (i)   the failure by the Prepetition Loan Party to make any payment required
pursuant to this Final Order when due;

              (j)   the failure by the Debtors to deliver to the First Lien Administrative Agent
any of the documents or other information required to be delivered pursuant to this Final Order
when due or any such documents or other information shall contain a material misrepresentation;

              (k) failure to adhere to the Approved Budget during any Testing Period except
as allowed pursuant to paragraph 6 of this Final Order;

               (l)  failure of the Debtors to timely make any payment due under any hedge
agreement or any other “event of default” or “termination event” occurs under any hedge
agreement (except any “event of default” or “termination event” that is modified or stayed
pursuant to the Hedge Order);




                                                41
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 42 of 57




              (m) the Consenting Revolving Credit Agreement Lenders (as defined in the
Restructuring Support Agreement) shall have terminated the Restructuring Support Agreement
in accordance with the terms thereof;

               (n) the failure of the Debtors to observe or perform any of the material terms or
material provisions contained herein;

               (o) the entry of an order of this Court approving the terms of any debtor in
possession financing for any Debtor other than the DIP Facility; or

              (p) the Debtors shall fail to meet any of the Milestones (as defined in the
Restructuring Support Agreement), as the same may be extended pursuant to the Restructuring
Support Agreement.

               14.    DIP Termination Events. Subject to paragraphs 10 and 15 of this Final

Order, the occurrence and continuance of any “Event of Default” (as defined in the DIP Credit

Agreement) under the DIP Credit Agreement shall constitute a “DIP Termination Event” under

this Final Order (the date upon which such DIP Termination Event occurs, the “DIP Termination

Date”) unless waived in writing by the Majority DIP Lenders. On the DIP Termination Date, (a)

the maturity of the DIP Facility shall be accelerated to the DIP Termination Date (provided that

the DIP Liens shall remain subject to the lien subordination provisions set forth herein (including

paragraph 16) and payments of DIP Obligations, other than DIP Obligations incurred pursuant to

the Agent Fee Letter, shall remain subject to the payment subordination provisions set forth

herein) and (b) the DIP Loan Parties’ right to use the Cash Collateral pursuant to this Final Order

shall automatically terminate.

               15.    Remedies After a Termination Date. The First Lien Administrative

Agent shall deliver notice of the occurrence of any Cash Collateral Termination Event, and the

DIP Administrative Agent shall deliver notice of a DIP Termination Event (together with any

Cash Collateral Termination Event, a “Termination Event”), in each case, to counsel for the

Debtors, the First Lien Administrative Agent, the Second Lien Administrative Agent, the DIP



                                               42
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 43 of 57




Administrative Agent, the U.S. Trustee, and any Committee, file a motion with the Court, and

request an emergency hearing on the same (the “Emergency Default Hearing”). The Court shall

conduct the Emergency Default Hearing upon no more than five (5) Business Days’ notice

(subject to reasonable extension based on the Court’s availability). At the Emergency Default

Hearing, the Court will only hear and determine (i) whether a Termination Event has occurred (if

such Termination Event is determined by this Court to have occurred, the “Adjudicated Default”)

and (ii) the quantum of any Collateral Diminution (if any). Nothing herein shall alter the rights

or burden of proof with respect to any request by the Debtors or other party in interest to re-

impose or continue the automatic stay under section 362(a) of the Bankruptcy Code, use Cash

Collateral, or to obtain any other injunctive relief. The Debtors hereby waive any right to seek

relief, including without limitation under section 105 of the Bankruptcy Code, to the extent such

relief would in any way impair or restrict the rights and remedies of the First Lien Administrative

Agent, the Prepetition First Lien Secured Parties, the Second Lien Administrative Agent, the

Prepetition Second Lien Secured Parties, the DIP Administrative Agent, or the DIP Secured

Parties set forth in this Final Order. Subject to paragraphs 5(f) and 5(g) above and paragraph 16

below and the Intercreditor Agreement, upon the occurrence of the Adjudicated Default, and

absent authority to use Cash Collateral without the consent of the Prepetition First Lien Secured

Parties, the Prepetition Second Lien Secured Parties and the DIP Secured Parties, the automatic

stay shall be deemed automatically lifted with respect to the Prepetition Collateral, the Collateral,

the Cash Collateral, and the DIP Collateral and the First Lien Administrative Agent, the Second

Lien Administrative Agent, and the DIP Administrative Agent shall have the right to exercise any

other remedies customary for secured lenders, as applicable, including set-off and foreclosure, in

connection with the Hedge Claims, Prepetition First Lien Credit Documents, the Prepetition




                                                43
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 44 of 57




Second Lien Note Documents, and the DIP Loan Documents, respectively (subject to paragraphs

5(f) and 5(g) above and paragraph 16 below). For the avoidance of doubt, the automatic stay

shall not be lifted absent the filing and granting of a motion explicitly seeking such relief. In

addition, after the First Lien Administrative Agent, the Second Lien Administrative Agent or the

DIP Administrative Agent delivers notice of a Termination Event, but prior to the Emergency

Default Hearing, except as may be otherwise ordered by the Court, the DIP Loan Parties shall not

use any Cash Collateral to pay any expenses except those which are (a) necessary to preserve the

DIP Loan Parties’ going concern value or (b) necessary to contest in good faith whether a

Termination Event has occurred. Notwithstanding anything in this paragraph to the contrary,

after notice and hearing, the Court may order such relief as it determines is appropriate following

a Termination Event. Subject to paragraph 16, any delay or failure of the Administrative Agents

or the Secured Parties to exercise rights under the Prepetition First Lien Credit Documents, the

Prepetition Second Lien Note Documents, the DIP Loan Documents or this Final Order shall not

constitute a waiver of their respective rights hereunder, thereunder or otherwise. Notwithstanding

anything to the contrary in this Final Order, the entry of this Final Order and the grant of adequate

protection to the Prepetition First Lien Secured Parties and the Prepetition Second Lien Secured

Parties pursuant to the terms hereof shall be without prejudice to the rights of the Debtors to,

following the occurrence of the Termination Date, seek authority (at any time) to use Cash

Collateral and the Prepetition Collateral without the consent of the Prepetition First Lien Secured

Parties, the Prepetition Second Lien Secured Parties, or the DIP Secured Parties, as applicable,

and the Prepetition First Lien Secured Parties, the Prepetition Second Lien Secured Parties, and

the DIP Secured Parties reserve all of their respective rights with respect to contesting any such




                                                44
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 45 of 57




motion or request by the Debtors or any other person; provided that the Debtors may not utilize

Cash Collateral to seek such authority.

                16.   DIP Standstill. Prior to the expiration of the DIP Standstill Period (as

defined below), neither the DIP Administrative Agent nor any DIP Secured Party shall enforce

or exercise any rights or remedies with respect to the DIP Collateral. Upon the occurrence of an

Adjudicated Default, after a period of 180 days has elapsed (which period will be tolled during

any period in which (a) the First Lien Administrative Agent is diligently pursuing the enforcement

or exercise of any rights or remedies with respect to a material portion of or substantially all of

the Prepetition Collateral or the Collateral, (b) the First Lien Administrative Agent is not entitled,

on behalf of the Prepetition First Lien Secured Parties, or is restricted in its ability, to enforce or

exercise any rights or remedies with respect to a material portion of or substantially all of the

Prepetition Collateral or the Collateral as a result of (i) any injunction issued by a court of

competent jurisdiction or (ii) the automatic stay or any other stay or other prohibition in the Cases,

(c) the Second Lien Administrative Agent is diligently pursuing the enforcement or exercise of

any rights or remedies with respect to a material portion of or substantially all of the Prepetition

Collateral or the Collateral, or (d) the Second Lien Administrative Agent is not entitled, on behalf

of the Prepetition Second Lien Secured Parties, or is restricted in its ability, to enforce or exercise

any rights or remedies with respect to a material portion of or substantially all of the Prepetition

Collateral or the Collateral as a result of (i) any injunction issued by a court of competent

jurisdiction or (ii) the automatic stay or any other stay or other prohibition in the Cases since the

date that the Court determines an Adjudicated Default has occurred (the “DIP Standstill Period”)),

the DIP Administrative Agent and the other DIP Secured Parties may (at the direction of the

Majority DIP Lenders) enforce or exercise any rights or remedies with respect to any DIP




                                                 45
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 46 of 57




Collateral; provided, however that notwithstanding the expiration of the DIP Standstill Period or

anything in the DIP Loan Documents to the contrary, in no event may the DIP Administrative

Agent or any other DIP Secured Party enforce or exercise any rights or remedies with respect to

any DIP Collateral, or commence, join with any person at any time in commencing, or petition

for or vote in favor of any resolution for, any such action or proceeding, if the First Lien

Administrative Agent, on behalf of any or all of the Prepetition First Lien Secured Parties, or any

other Prepetition First Lien Secured Party or the Second Lien Administrative Agent, on behalf of

any or all of the Prepetition Second Lien Secured Parties, or any other Prepetition Second Lien

Secured Parties, shall have commenced, and shall be diligently pursuing (or shall have sought or

requested relief from, or modification of, the automatic stay or any other stay or other prohibition

in the Cases to enable the commencement and pursuit thereof), the enforcement or exercise of

any rights or remedies with respect to any material portion of the Prepetition Collateral or the

Collateral or any such action or proceeding (prompt written notice thereof to be given to DIP

Administrative Agent by the First Lien Administrative Agent or the Second Lien Administrative

Agent, as applicable); provided, further, that, at any time after the expiration of the DIP Standstill

Period, if none of the First Lien Administrative Agent, the Second Lien Administrative Agent,

the Prepetition First Lien Secured Parties, or the Prepetition Second Lien Secured Parties shall

have commenced and be diligently pursuing (or shall have sought or requested relief from, or

modification of, the automatic stay or any other stay or other prohibition in the Cases to enable

the commencement and pursuit thereof) the enforcement or exercise of any rights or remedies

with respect to all or any material portion of the Prepetition Collateral or the Collateral or any

such action or proceeding, and the DIP Administrative Agent shall have commenced the

enforcement or exercise of any rights or remedies with respect to all or any material portion of




                                                 46
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 47 of 57




the DIP Collateral or any such action or proceeding, then for so long as the DIP Administrative

Agent is diligently pursuing such rights or remedies, none of the First Lien Administrative Agent,

the Second Lien Administrative Agent, the Prepetition First Lien Secured Parties, or the

Prepetition Second Lien Secured Parties shall take any action of a similar nature with respect to

such DIP Collateral, or commence, join with any person at any time in commencing, or petition

for or vote in favor of any resolution for, any such action or proceeding; provided that the

foregoing shall not restrain the First Lien Administrative Agent’s, the Second Lien

Administrative Agent’s, any Prepetition First Lien Secured Party’s, or any Prepetition Second

Lien Secured Party’s participation in any sale or plan process (including by credit bid), or actions

taken to create, preserve or protect their respective liens in the Prepetition Collateral and the

Collateral, including filing proofs of claim or defensive or responsive pleadings to the extent such

participation and actions are otherwise allowed by this Final Order, the Final Order, the Court or

the Cases. Notwithstanding anything in this paragraph 16 to the contrary, Article III of the

Intercreditor Agreement shall remain in full force and effect.

               17.    Payments Free and Clear. Any and all payments or proceeds remitted to

the Hedge Providers, the Prepetition Administrative Agents on behalf of the Prepetition Secured

Parties or to the DIP Administrative Agent on behalf of the DIP Secured Parties pursuant to the

provisions of this Final Order or any subsequent order of this Court shall be irrevocable (subject

to paragraph 27 of this Final Order), received free and clear of any claim, charge, assessment or

other liability, including without limitation, upon entry of this Final Order, any such claim or

charge arising out of or based on, directly or indirectly, Bankruptcy Code sections 506(c)

(whether asserted or assessed by, through or on behalf of any Debtor) or 552(b).




                                                47
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 48 of 57




               18.    Application of Collateral Proceeds. Subject to entry of an order of this

Court to the contrary, following the occurrence of a Termination Event, the Debtors are hereby

authorized to fund the Carve Out Reserve from 100% of all collections on, and proceeds of, the

DIP Collateral, Prepetition Collateral and the Collateral, including, without limitation, all

accounts receivable collections, proceeds of sales of hydrocarbons, inventory, fixed assets, and

any other assets, including sales in and outside the ordinary course of business, and all other cash

or cash equivalents which shall at any time on or after the Petition Date come into the possession

or control of the Debtors, or to which the Debtors shall become entitled at any time. Unless

otherwise ordered by the Court, the automatic stay provisions of section 362 of the Bankruptcy

Code are hereby modified to permit the Prepetition Secured Parties to retain and apply all

collections, remittances, and proceeds of the Prepetition Collateral and the Collateral subject to

and in accordance with this Final Order and the Administrative Credit Documents to the

Prepetition Secured Indebtedness in accordance with the provisions of this Final Order and the

Administrative Credit Documents (subject to the Carve Out, as described above).

               19.    Hedge Proceeds. Any proceeds owed to a Prepetition First Lien Secured

Party under a prepetition interest rate swap are Cash Collateral of the Prepetition First Lien

Secured Parties. Any proceeds owed by a Prepetition First Lien Secured Party under a prepetition

interest rate swap may, at the discretion of the Prepetition First Lien Secured Parties, be setoff

and applied against the Prepetition First Lien Secured Indebtedness. This Final Order is without

prejudice to the rights of the Prepetition First Lien Secured Parties under the Bankruptcy Code

safe harbor provisions found in 11 U.S.C. §§ 362, 546, 555, 556, 559, 560, 561, or otherwise. To

the extent there is any conflict between this Final Order and Hedge Order (including, without

limitation, respective lien and payment priority of prepetition interest rates swaps or Hedge




                                                48
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 49 of 57




Claims or the rights and remedies of the applicable Prepetition First Lien Secured Party or Hedge

Provider), the terms of the Hedge Order shall control.

               20.    Limitation on Charging Expenses Against Collateral. Upon entry of this

Final Order, all rights to surcharge the interests of the Prepetition Secured Parties in any

Prepetition Collateral or Collateral under section 506(c) of the Bankruptcy Code or any other

applicable principle of equity or law shall be and are hereby finally and irrevocably waived, and

such waiver shall be binding upon the Debtors and all parties in interest in the Cases.

               21.    Reservation of Rights of the Prepetition Secured Parties. This Final

Order and the transactions contemplated hereby shall be without prejudice to (i) the rights of the

Prepetition Secured Parties (which remain subject to the Intercreditor Agreement) to seek

additional or different adequate protection, move to vacate the automatic stay, move for the

appointment of a trustee or examiner, move to dismiss or convert the Cases, or to take any other

action in the Cases and to appear and be heard in any matter raised in the Cases, or any party in

interest from contesting any of the foregoing, and (ii) any and all rights, remedies, claims and

causes of action which the Prepetition Administrative Agents, and the Prepetition Secured Parties

may have against any non-Debtor party liable for the Prepetition Secured Indebtedness. For all

adequate protection purposes throughout the Cases, the Prepetition Secured Parties shall be

deemed to have requested relief from the automatic stay and adequate protection for any

Collateral Diminution from and after the Petition Date. For the avoidance of doubt, such request

will survive termination of this Final Order.

               22.    Modification of Automatic Stay. The Debtors are authorized and directed

to perform all acts and to make, execute and deliver any and all instruments as may be reasonably

necessary to implement the terms and conditions of this Final Order and the transactions




                                                49
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 50 of 57




contemplated hereby, including (a) the granting of the DIP Liens and the DIP Claims, and to

perform such acts as the DIP Secured Parties may reasonable request to assure the perfection and

priority of the DIP Liens and the DIP Claims, and (b) the DIP Loan Parties incurring all liability

and obligations, including all the DIP Obligations, to the DIP Secured Parties as contemplated

under this Final Order and the DIP Loan Documents, and to enter into and perform under the DIP

Loan Documents and any and all other instruments, certificates, agreements, and documents that

may be reasonably required, necessary, or prudent for the performance by the applicable DIP

Loan Parties under the DIP Loan Documents and any transactions contemplated therein or in this

Final Order, in each case in accordance herewith or therewith. The stay of section 362 of the

Bankruptcy Code is hereby modified to permit the parties to accomplish the transactions

contemplated by this Final Order.

               23.    Survival of Interim Order. The provisions of this Final Order shall be

binding upon any trustee appointed during the Cases or upon a conversion to cases under chapter

7 of the Bankruptcy Code or any Successor Cases, and any actions taken pursuant hereto shall

survive entry of any order which may be entered converting the Cases to chapter 7 cases or any

other Successor Cases, dismissing the Cases under section 1112 of the Bankruptcy Code or

otherwise, or confirming or consummating any plan(s) of reorganization. The terms and

provisions of this Final Order, as well as the priorities in payments, liens, and security interests

granted pursuant to this Final Order shall continue notwithstanding any conversion of the Cases

to chapter 7 cases or any other Successor Cases under the Bankruptcy Code, dismissal of the

Cases or confirmation or consummation of any plan(s) of reorganization. Subject to the

limitations described in paragraph 27 of this Final Order, the adequate protection payments made

pursuant to this Final Order shall not be subject to counterclaim, setoff, subordination,




                                                50
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 51 of 57




recharacterization, defense or avoidance in the Cases or any Successor Cases (other than a defense

that the payment has actually been made); provided, recharacterization will be allowed to the

extent otherwise provided in this Final Order.

               24.    No Liability to Third Parties. With respect to the use of Cash Collateral,

the entry into the DIP Facility or the providing of the DIP Loans, or any approval or disapproval

of expenditures set forth in the Budget including, without limitation, any Permitted Variances,

the Administrative Agents and the other Secured Parties shall not: (i) be deemed to be in “control”

of the operations of the Debtors; (ii) owe any fiduciary duty to the Debtors, their respective

creditors, shareholders or estates; or (iii) be deemed to be acting as a “Responsible Person” or

“Owner” or “Operator” with respect to the operation or management of the Debtors (as such terms

or similar terms are used in the United States Comprehensive Environmental Response,

Compensation and Liability Act of 1980 or any similar federal or state statute).

               25.    Binding Effect. The terms of this Final Order shall be valid and binding

upon the Debtors, all creditors of the Debtors and all other parties in interest from and after the

entry of this Final Order by this Court.

               26.    Good Faith under Section 364(e) of the Bankruptcy Code; No

Modification or Stay of this Final Order. The Hedge Providers, the DIP Secured Parties and

the Prepetition Secured Parties have acted in good faith in connection with the DIP Facility, the

DIP Loan Documents, the DIP Financing, and this Final Order, and their reliance on this Final

Order is in good faith. Based on the findings set forth in this Final Order and the record made

during the Interim Hearing, and in accordance with section 364(e) of the Bankruptcy Code, the

Hedge Providers, DIP Secured Parties and the Prepetition Secured Parties are entitled to the

protections provided in section 364(e) of the Bankruptcy Code, this Final Order and the DIP Loan




                                                 51
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 52 of 57




Documents. If any or all of the provisions of this Final Order are hereafter reversed, modified,

vacated, or stayed, such reversal, modification, vacatur, or stay shall not affect the validity,

priority, or enforceability of the Hedge Claims, Hedge Liens, DIP Obligations, the DIP Liens, the

Administrative Adequate Protection Liens, the Administrative Adequate Protection Claims, the

Prepetition Liens, or the Prepetition Secured Obligations. Notwithstanding any such reversal,

modification, vacatur, or stay of this Final Order, any Hedge Claim, Hedge Lien, DIP Obligations,

DIP Liens, or Adequate Protection Liens incurred by the DIP Loan Parties to the DIP Secured

Parties or the Prepetition Secured Parties or Hedge Providers, as the case may be, prior to the

actual receipt of written notice by the DIP Administrative Agent and the Prepetition Agents of

the effective date of such reversal, modification, vacatur stay shall be governed in all respects by

the original provisions of this Final Order.

               27.    Reservation of Certain Third Party Rights and Bar of Challenge and

Claims. The Debtors’ admissions and releases contained in paragraphs D, E, F, G, and H of this

Final Order (i) shall be binding upon the Debtors for all purposes and (ii) shall be binding upon

all other parties in interest, including any Committee, for all purposes unless (1) a party (subject

in all respects to any agreement or applicable law which may limit or affect such party’s right or

ability to do so) has properly filed an adversary proceeding or contested matter by no later than

the date that is the latest of (A) the earlier of forty-five (45) days from the Petition Date or the

deadline to object to confirmation of the Plan for all parties other than any Committee, (B) sixty

(60) days from the date of formation of any Committee, (C) such later date as has been agreed to,

in writing, by the Secured Parties, or (D) any such later date as has been ordered by the Court for

cause upon a motion filed and served prior to the expiration of the deadline to commence a

Challenge (the “Challenge Deadline”) (x) challenging the amount, validity, perfection,




                                                52
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 53 of 57




enforceability, priority or extent of the Prepetition First Lien Secured Indebtedness, the

Prepetition First Liens, the Prepetition Second Lien Indebtedness, or the Prepetition Second Liens

or (y) otherwise asserting or prosecuting any action for preference, fraudulent transfers or

conveyances, other avoidance power claims or any other claims, counterclaims or causes of

action, objections, contests and defenses against the Prepetition First Lien Secured Parties or the

Prepetition Second Lien Secured Parties on behalf of the Debtors’ estates (collectively,

“Challenges”). If no such Challenge is properly filed as of such dates or the plaintiff’s claims are

dismissed or denied by final and unappealable order in any such proceeding or matter, then: (a)

the Debtors’ admissions and releases contained in paragraphs D, E, F, G, and H of this Final

Order shall be binding on all parties in interest, including any Committee; (b) the obligations of

the Debtors under the Prepetition First Lien Documents and the Prepetition Second Lien

Documents shall constitute allowed claims for all purposes in the Cases, and any Successor Cases;

(c) the Prepetition First Lien Secured Parties’ and the Prepetition Second Lien Secured Parties’

security interests in and liens upon the Prepetition Collateral and the Collateral shall be deemed

to have been, as of the Petition Date a legal, valid, binding, perfected, first priority security

interests and liens, subject only to Permitted Prior Liens, and not subject to recharacterization,

subordination or otherwise avoidable; and (d) the Prepetition First Lien Secured Indebtedness,

the Prepetition First Liens, the Prepetition Second Lien Secured Indebtedness, and the Prepetition

Second Liens on the Prepetition Collateral and the Collateral shall not be subject to any other or

further challenge by the Committee or any other party in interest seeking to exercise the rights of

the Debtors’ estates, including, without limitation, any successor thereto. If any such adversary

proceeding or contested matter is properly filed as of such dates, the Debtors’ admissions and

releases contained in paragraphs D, E, F, G, and H of this Final Order shall nonetheless remain




                                                53
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 54 of 57




binding and preclusive (as provided in the second sentence of this paragraph) except to the extent

that such admissions and releases were expressly challenged in such adversary proceeding or

contested matter. Nothing contained in this Final Order shall be deemed to grant standing to any

Committee or any other party to commence any such adversary proceeding or contested matter.

                 28.   Intercreditor Agreement. Except as expressly provided herein, nothing

within this Final Order shall alter or affect the rights and obligations of the Prepetition Secured

Parties pursuant to the Intercreditor Agreement. For the avoidance of doubt, in the event any

provision of this Final Order conflicts with the terms of the Intercreditor Agreement with respect

to the rights and obligations of the Prepetition Secured Parties among each other, this Final Order

shall control.

                 29.   Enforceability; Waiver of Any Applicable Stay. This Final Order shall

constitute findings of fact and conclusions of law and shall take effect and be fully enforceable

nunc pro tunc to the Petition Date immediately upon entry hereof. Notwithstanding Bankruptcy

Rules 6004(h), 6006(d), 7062 or 9014 of the Bankruptcy Rules or any other Bankruptcy

Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, this Final Order shall be immediately

effective and enforceable upon its entry and there shall be no stay of execution or effectiveness

of this Final Order.

                 30.   No Impact on Certain Contracts or Transactions. No rights of any entity

in connection with a contract or transaction of the kind listed in sections 555, 556, 559, 560 and

561 of the Bankruptcy Code are affected by the provisions of this Final Order.

                 31.   Proofs of Claim. None of the Hedge Providers, Prepetition First Lien

Secured Parties, the Prepetition Second Lien Secured Parties, nor the DIP Secured Parties will be

required to file proofs of claim in any of the Cases or successor cases, and the Debtors’




                                               54
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 55 of 57




stipulations in paragraph D and E herein and this Final Order shall be deemed to constitute a

timely filed proof of claim against the applicable Debtors. Notwithstanding the foregoing, each

of the Hedge Providers, the First Lien Administrative Agent, the Second Lien Administrative

Agent, and the DIP Administrative Agent (on behalf of itself and its respective Secured Parties,

as applicable) is hereby authorized and entitled, in its sole discretion, but not required, to file (and

amend and/or supplement, as it sees fit) a master proof of claim for any claims of the Hedge

Claims, Prepetition First Lien Secured Parties, Prepetition Second Lien Secured Parties, or DIP

Secured Parties, as applicable, arising from the applicable documents evidencing the Hedge

Claims, Administrative Credit Documents or DIP Loan Documents; provided, that nothing herein

shall waive the right of any Hedge Provider, Prepetition Secured Party or DIP Secured Party to

file its own proofs of claim against the Debtors.

                32.    Section 552(b) of the Bankruptcy Code. Upon entry of this Final Order,

the Hedge Providers, the Administrative Agents and the Secured Parties shall each be entitled to

all of the rights and benefits of section 552(b) of the Bankruptcy Code and the “equities of the

case” exception under section 552(b) of the Bankruptcy Code shall not apply to the Hedge

Providers, Administrative Agents and the Secured Parties with respect to proceeds, products,

offspring or profits of any of the Prepetition Collateral, the Collateral or the DIP Collateral.

                33.    No Marshaling. Upon entry of this Final Order, neither of the

Administrative Agents nor the Secured Parties shall be subject to the equitable doctrine of

“marshaling” or any other similar doctrine with respect to any of the Prepetition Collateral, the

Collateral or the DIP Collateral except as expressly provided herein, as applicable.

                34.    Notice Procedures for Professional Fees. Professionals for the Prepetition

First Lien Secured Parties, the Prepetition Second Lien Secured Parties, and the DIP Secured




                                                  55
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 56 of 57




Parties (collectively, the “Lender Professionals”) shall not be required to comply with the U.S.

Trustee fee guidelines or submit invoices to this Court. Requests for payment of any Lender

Professionals’ fees, costs, expenses, or disbursements permitted under paragraphs 2(d)(iii) or 7(e)

of this Final Order shall be submitted to (i) Gibson, Dunn & Crutcher LLP, (ii) the U.S. Trustee,

and (iii) any statutory committee appointed in these Cases, and shall include invoices describing

in customary detail the applicable fees, costs, expenses, or disbursements (subject in all respects

to applicable privilege or work product doctrines and redacted for privileged, confidential, or

otherwise sensitive information) (collectively, the “Invoiced Fees”). The Debtors, the U.S.

Trustee, and any statutory committee appointed in these Cases (each a “Fee Review Party”) shall

have ten (10) calendar days commencing upon the date of receipt of the applicable Invoiced Fees

to notify a party submitting such Invoiced Fees (a “Submitting Party”) in writing of any specific

objections to such Invoiced Fees (a “Fee Objection”). If the Submitting Party and the Fee Review

Party that submitted a Fee Objection are unable to mutually resolve the Fee Objection, then either

party may file with the Court a motion or other pleading seeking a determination regarding such

Fee Objection, with at least ten (10) calendar days’ notice of any hearing on such motion or other

pleading. The Debtors shall timely pay in accordance with the terms and conditions of this Final

Order (a) the undisputed fees, costs, and expenses reflected on any invoice to which a Fee

Objection has been timely made in accordance with paragraphs 2(d)(iii) or 7(e) (or which is

subsequently allowed by agreement or an order of the Court), and (b) all fees, costs, and expenses

on an invoice to which no Fee Objection has been timely made by a Fee Review Party.

               35.    Headings. The headings in this Final Order are for purposes of reference

only and shall not limit or otherwise affect the meaning of this Final Order.




                                               56
     Case 20-33695 Document 185 Filed in TXSB on 08/28/20 Page 57 of 57




               36.    Retention of Jurisdiction. The Court has and will retain jurisdiction to

enforce this Final Order.

               37.    Final Order Governs. All actions taken in connection with or in reliance

on the Interim Order are reaffirmed in full as part of entry of this Final Order, and in the event of

a conflict between the provisions of the Interim Order and this Final Order, the terms of this Final

Order shall control and govern to the extent of such conflict.



 Signed: August 28, 2020.

Signed: [_____________], 2020                 ____________________________________
                                              DAVID R. JONES
                                              UNITED STATES BANKRUPTCY JUDGE




                                                57
